STOCK PURCHASE AGREEMENT

by and among

EDN SOVINTEL LLC

GOLDEN TELECOM, INC.,

INURE ENTERPRISES LTD.,

and

RAMBERT MANAGEMENT LIMITED



--------------------------------------------------------------------------------



Dated as of February 22, 2007

1



--------------------------------------------------------------------------------



Table of Contents

Page

     
ARTICLE I DEFINITIONS
Section 1.1
 
Interpretation.

      ARTICLE II ACQUISITION; CLOSING

 
   
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
  Purchase and Sale of the Transferred Shares.
Consideration.
Value of the Parent Shares.
Closing
Amended and Restated Constitutional Documents.
Purchase Price Adjustment; Payment of the Purchase Price.
Bridge Financing.

      ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS

 
   
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
Section 3.7
Section 3.8
Section 3.9
  Organization and Authority.
Due Authorization; Binding Obligation.
Non-Contravention.
Regulatory Approvals.
Ownership of the Shares.
Capitalization of the Company.
Company Subsidiaries.
Organization of the Company and the Company Subsidiaries.
Qualifications.

      No Group Company operates in any country other than the Russian
Federation.

 
   
Section 3.10
Section 3.11
Section 3.12
Section 3.13
Section 3.14
Section 3.15
Section 3.16
Section 3.17
Section 3.18
Section 3.19
Section 3.20
Section 3.21
Section 3.22
Section 3.23
Section 3.24
Section 3.25
Section 3.26
Section 3.27
Section 3.28
Section 3.29
Section 3.30
Section 3.31
Section 3.32
  Financial Statements.
Absence of Certain Changes or Events.
Network Description and Related Matters.
Assets Other than Real Property.
Real Property Leased or Owned.
Intellectual Property.
Insurance.
Commitments.
Legal Proceedings.
Taxes.
Compliance with Laws; Permits and Licenses.
Environmental Matters.
Benefit Plans; Termination and Severance Agreements.
Employee and Labor Matters.
Powers of Attorney; Bank Accounts.
Customer Accounts Receivable; Inventories.
Customers and Suppliers.
Investment Representations.
No Unlawful Payments.
Interconnect Providers.
Intercompany Liabilities or Arrangements.
No Liens.
No Third Party Authorizations.

      ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT

 
   
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
  Organization and Authority.
Due Authorization; Binding Obligation.
Regulatory Approvals.
Capitalization of Parent.
Parent Shares.
Good Standing

      ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 
   
Section 5.1
Section 5.2
Section 5.3
Section 5.4
  Organization and Authority.
Due Authorization; Binding Obligation.
Regulatory Approvals.
Legal Proceedings.

      ARTICLE VI CONDITIONS PRECEDENT

 
   
Section 6.1
Section 6.2
Section 6.3
  General Conditions Precedent to Obligations of Buyer and Parent.
General Conditions Precedent to Sellers’ Obligations.
FAS.

      ARTICLE VII CONDUCT OF BUSINESS

 
   
Section 7.1
  General.

      ARTICLE VIII FURTHER AGREEMENTS AND ASSURANCES

 
   
Section 8.1
Section 8.2
Section 8.3
Section 8.4
  Government Filings and Approvals.
Corporate Investigation by Buyer and Parent.
Memorandum of Understanding.
Confidentiality.



      Section 8.5 Preparation and Delivery of 2006 Audited Financial Statements
and 2007 Interim Financial Statements.  

     
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
Section 8.12
Section 8.13
Section 8.14
Section 8.15
  Cooperation in Defense of Action.
Best Efforts; Execution of Additional Documents.
Insurance.
Investment Covenants.
Non-Interference.
Additional Disclosure.
Conduct of Business by Parent.
Execution of Related Agreements.
Cooperation on Tax Matters.
Foreign Corrupt Practices Act.

     
ARTICLE IX INDEMNIFICATION
Section 9.1
Section 9.2
Section 9.3
Section 9.4
Section 9.5
 
Indemnification by Sellers.
Sellers Protections.
Indemnification by Parent and Buyer.
Buyer and Parent Protections.
Third-Party Claims.

     
ARTICLE X TERMINATION
Section 10.1
Section 10.2
 
Mutual Agreement; Noncompliance or Nonperformance.
Effect of Termination.

     
ARTICLE XI MISCELLANEOUS
Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
Section 11.7
Section 11.8
Section 11.9
Section 11.10
Section 11.11
Section 11.12
Section 11.13
Section 11.14
Section 11.15
Section 11.16
 
Severability.
Integration.
Assignment.
Survival.
Counterparts.
Headings; Construction Rules.
Waiver; Requirement of Writing.
Finder’s Fees; Brokers.
Expenses.
Notices.
Applicable Law.
Dispute Resolution.
No Insider Trading.
Liability Joint and Several.
Public Announcements.
No Third-Party Beneficiaries.

      Annexes     Annex A - Calculation of Closing Statement

 
   
Schedules
 

 
 

Schedule 3.5 -
  Liens

Schedule 3.7 — Company Subsidiaries

Schedule 3.8(d) — List of Minutes of Meetings

Schedule 3.13(a) — Permitted Liens

Schedule 3.14 — Real Property

Schedule 3.15 — Intellectual Property

Schedule 3.16 — Insurance

Schedule 3.17 — Commitments

Schedule 3.18 — Legal Proceedings

Schedule 3.19(b) — Taxes

Schedule 3.20 — Authorizations

Schedule 3.24 — Powers of Attorney: Bank Accounts

Schedule 3.26 — Customers and Suppliers

Schedule 3.30 — Intercompany Liabilities or Arrangements

Schedule 4.4 — Rights to Acquire Capital Stock

Exhibits

Exhibit A — Guarantee

Exhibit B — Registration Rights Agreement

Exhibit C — Shareholders’ Agreement

Exhibit D – Networks

Exhibit E – Roll-out/DEZ Agreements and Permits Plan



      Exhibit F – Terms of the Loans: (A) Principal Terms of Bridge Financing;
and (B) Principal Terms of the Buyer Loan

2

Stock Purchase Agreement

THIS STOCK PURCHASE AGREEMENT, dated as of February 22, 2007 (the “Execution
Date”), is made by and among EDN Sovintel LLC, a limited liability company duly
organized and validly existing under the laws of the Russian Federation
(“Buyer”), Golden Telecom, Inc., a corporation duly registered and validly
existing under the laws of the State of Delaware (“Parent”), Inure Enterprises
Ltd., a corporation duly organized and validly existing under the laws of the
Republic of Cyprus (“Seller 1”), and Rambert Management Limited, a company duly
organized and validly existing under the laws of the British Virgin Islands
(“Seller 2” and collectively with Seller 1, “Sellers”) (Buyer, Parent, and
Sellers are referred to collectively as the “Parties” and each individually as a
“Party”).

W I T N E S
S E T H :

WHEREAS:

(A) Seller 1 is the legal, record and beneficial owner of 99 (ninety nine)
ordinary registered shares, with a nominal value of 75.9 (seventy five decimal
nine) Ruble per share, representing 99.00% (ninety-nine percent) of all issued
and outstanding shares of capital stock of ZAO Cortec (ÇÀÎ «Êîðòåê»), a closed
joint stock company, duly registered and validly existing under the laws of the
Russian Federation with main state registration number 1027739922430, whose
registered office is at: 30/15 Ryazansky Prospect, Moscow, 109428, Russian
Federation (the "Company”);

(B) As of the Closing Date (immediately prior to Closing) Seller 2 shall be the
legal, record and beneficial owner of 1 (one) ordinary registered share, with a
nominal value of 75.9 (seventy five decimal nine) Ruble per share, representing
1.00% (one percent) of all issued and outstanding shares of capital stock of the
Company;

(C) Dawn Key Limited, a company organized and existing under the laws of the
British Virgin Islands (the “Controlling Shareholder”), is the legal, record and
beneficial owner of 21,682,830 (twenty one million six hundred eighty two
thousand eight hundred thirty) shares, representing on the Closing Date 71.11%
(seventy one decimal eleven percent) of all issued and outstanding shares of
capital stock of Seller 1;

(D) Seller 1 is the legal, record and beneficial owner of 10,000 (ten thousand)
shares, representing on the Closing Date 100% (one hundred percent) of all
issued and outstanding shares of capital stock of Seller 2;

(E) Ansley Financial Holdings Ltd., a company organized and validly existing
under the laws of the British Virgin Islands (“Ansley”) is the legal, record and
beneficial owner of 8,808,621 (eight million eight hundred eight thousand six
hundred twenty one) shares, representing on the Closing Date 28.89% (twenty
eight decimal eight nine percent) of all of the issued and outstanding shares of
capital stock of Seller 1;

(F) Buyer desires to purchase from Sellers, and Sellers desire to sell to Buyer,
the Transferred Shares (as defined below), all upon the terms and subject to the
conditions set forth herein (the “Acquisition”);

(G) Upon consummation of the Acquisition, Seller 1 shall own 49% (forty nine
percent) of the issued and outstanding shares of capital stock of the Company
and Buyer shall own 51% (fifty-one percent) of the issued and outstanding shares
of capital stock of the Company;

(H) Parent owns, directly or indirectly, all of the outstanding shares of
capital stock of Buyer; and

(I) Parent deems it in the best interests of Parent to issue the Parent Shares
(as defined below) to Sellers as part of the consideration for the Acquisition;

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements hereinafter contained, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

For the purposes of this Agreement and in addition to the terms defined in the
Recitals and Preamble hereof, the following terms shall have the following
meanings:

"2006 Audited Financial Statements” means audited unqualified in accordance with
the standards of PCOAB financial statements of the Company and the Company
Subsidiaries and the notes thereto prepared in accordance with US GAAP and SEC
Regulation S-X on a consolidated basis, consisting of (i) consolidated balance
sheets at December 31, 2006, (ii) consolidated profit and loss statements for
the year ended December 31, 2006, and (iii) consolidated statements of cash
flows for the year ended December 31, 2006, together with the report of the
Company’s auditors thereon and the notes thereto, all prepared in accordance
with US GAAP and such report confirming that the consolidated financial
statements are prepared in accordance with US GAAP and SEC Regulation S-X.

"2007 Interim Financial Statements” means unaudited consolidated financial
statements of the Company and the Company Subsidiaries and the notes thereto on
a consolidated basis reviewed by the Company’s auditor as of the end of each
calendar quarter of 2007 (ending prior to the Closing Date), consisting of
(i) consolidated balance sheets, (ii) consolidated profit and loss statements,
and (iii) consolidated statements of cash flows for the relevant calendar
quarter ended, all prepared in accordance with US GAAP and SEC Regulation S-X.

"Acquisition” has the meaning set forth in Recital F.

"Act” has the meaning set forth in Section 3.28(a).

"Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other Governmental Entity.

"Adjustment Amount” means the amount, if any, by which the Closing Date Debt
less Cash exceeds US$54,000,000 (Fifty-Four Million US Dollars) (consisting of
Indebtedness of US$45,000,000 (Forty-Five Million US Dollars) under the Buyer
Loan Agreement and up to US$9,000,000 (Nine Million US Dollars) of other
Indebtedness (but excluding the amounts outstanding under the Bridge
Financing)). Notwithstanding the foregoing, in no event shall the Adjustment
Amount be a negative amount.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

"Annual Reports” has the meaning set forth in Section 3.27(d).

"Ansley” has the meaning set forth in Recital E.

"Agreement” means this Stock Purchase Agreement, as the same may be duly
amended, modified or supplemented from time to time.

"Amendment to VTB Loan Agreement” means the amendment to VTB Loan Agreement in
accordance with which the amount of VTB Outstandings shall be reduced by no less
than US$45,000,000 (Forty-Five Million US Dollars) to be executed prior to
Closing.

"Amendment to VTB Security Documents” means agreements relating to termination
of pledges with respect to 51% (fifty-one percent) of all issued and outstanding
shares of the Company and termination of all other VTB Security Documents to be
executed prior to Closing.

"Annual Report” has the meaning set forth in Section 3.27(d).

"Authorization” means any consent, permission, waiver, novation, authorization,
declaration, filing, registration, notification, application, license, permit,
certificate, exemption or other approval issued, granted, given or otherwise
made available by, or required to be filed with, any Governmental Entity or
pursuant to any Law.

"Bridge Financing” means a debt financing to be extended by Buyer to the Company
if the Closing does not occur on or prior to May 1, 2007, on immediately
following Business Day, which shall be (1) guaranteed by Seller 1 (but for the
avoidance of doubt, not secured by the assets of the Company), (2) on the
principal terms set forth in Exhibit F, and (2) entered into by the parties
thereto on the agreed terms prior to Closing, provided that such debt financing
and guarantee thereunder is permitted by the terms of the VTB Loan Agreement and
will not result in any event of default thereunder, and the proceeds of such
financing shall only be applied to the Capital Expenditure for Homenet in May
and June of 2007.

"Business Day” means a day upon which banks are generally open for business in
each the Russian Federation, the United States of America, Switzerland, and the
British Virgin Islands.

"Business Plan” means the indicative annual business plans for the years 2007
and 2008 attached as Exhibit B to the Shareholders Agreement.

"Buyer Loan” means a loan made by Buyer to the Company in the amount of
US$45,000,000 (forty five million US Dollars) under the Buyer Loan Agreement,
the proceeds of which are to be applied by the Company at the Closing towards
the partial indirect repayment of the VTB Outstandings on the principal terms
set forth in Exhibit F to be entered into by the parties thereto on the agreed
terms prior to Closing.

"Buyer Loan Agreement” means a loan agreement between the Company, as borrower,
and Buyer, as lender, pursuant to which Buyer will extend the Buyer Loan to the
Company on the Closing Date.

"Buyer/Parent Closing Resolutions” means the authorizing resolutions of the
appropriate governing bodies of each of Buyer and Parent to give effect to
Closing, in a form satisfactory to the Sellers.

“Buyer/Parent Completion Notice" means a notice issued by the Buyer and Parent
on satisfaction or waiver of conditions set forth in Section 6.1.

"Capital Expenditures” means payments made for long-term assets, including
property, plant and equipment and intangible assets delivered to a Group
Company, or pre-payments for such long-term assets less internal labor and
material costs associated with developing plant and equipment.

"Cash” means unrestricted cash (being cash in hand and deposits payable from
banks and other financial institutions comprising capital and related interest
accrued (but not received) at the Closing Date).

"Charter” means the charter of the Company registered with the Russian tax
authorities as may be amended from time to time.

"Claim” means any claim made by a Party against the other Party, its Affiliates
or representatives arising out of or in connection with this Agreement or the
transactions contemplated hereby, or referred to herein, howsoever arising,
including Claims (as so defined) arising from a breach by the relevant Party of
its obligations under this Agreement.

"Closing” has the meaning set forth in Section 2.4(a).

"Closing Date” has the meaning set forth in Section 2.4(a).

"Closing Date Debt” has the meaning set forth in Section 2.6(a).

"Closing Statement” has the meaning set forth in Section 2.6(a).

"Company” has the meaning set forth in Recital A.

"Company Shares” has the meaning set forth in Section 3.6.

"Company Subsidiaries” has the meaning set forth in Section 3.7(a).

"Conditions Precedent” means the conditions precedent set forth in Article VI.

"Confidential Information” means all information possessed by Sellers, any of
their respective Affiliates or any of their Representatives concerning the
Company or any of the Company Subsidiaries, including without limitation, notes,
analyses, compilations, studies, interpretations, documents or records
containing, referring, relating to, based upon or derived from, such
information, in whole or in part, other than information that is or becomes
generally available to the public (other than as a result of a disclosure by any
of Sellers, an Affiliate of any of Sellers or any Representative of any of
Sellers or any of their respective Affiliates).

"Contracts” has the meaning set forth in Section 3.17(b).

"Controlling Shareholder” has the meaning set forth in Recital C.

"Cut Off Date” means July 1, 2007.

"DEZ Agreement” means an agreement entered into by a Group Company with either
an authorized local municipality or authorized housing service agency permitting
installation and operation of the telecommunication equipment in or on the
apartment buildings used by any Group Company for the construction and operation
of Homenet and otherwise in its business;

"Disclosed” means disclosed, referred to or set out in this Agreement (including
Schedules and Exhibits hereto), in the Disclosure Letter (but only to the extent
and in a manner set forth therein), in any Related Agreements signed
concurrently with this Agreement, in the Financial Statements which have been
delivered prior to the Execution Date and in the SEC Reports.

"Disclosure Letter” means a disclosure letter executed by Sellers and
acknowledged by Buyer and Parent as of the Execution Date;

"Escrow Account” means the bank account to be opened by the Parties for the
purposes of the Escrow Agreement.

"Escrow Agent” means VTB.

"Escrow Agreement” means the agreement among Parent, Buyer, Sellers and the
Escrow Agent for the purpose, among other matters, of holding the Purchase Price
and giving effect to the Closing settlement procedures in the form to be agreed
by the Parties and entered into by all parties thereto prior to the Closing.

"Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder as in effect from time to
time.

"Execution Date” has the meaning set forth in the Preamble.

"Existing Permits” has the meaning set forth in Section 3.20(b).

"FAS” means the Federal Antimonopoly Service of the Russian Federation, or any
successor entity thereto.

"Financial Statements” has the meaning set forth in Section 3.10(a).

"Governmental Entity” means, in any applicable jurisdiction or international
forum, any (a) federal, state, territorial, oblast, okrug, regional, municipal,
local or foreign government, (b) court, arbitral or other tribunal,
(c) governmental or quasi-governmental authority of any nature (including any
political subdivision, instrumentality, branch, department, official or entity),
and including but not limited to international organizations having jurisdiction
over matters concerning intellectual property or (d) agency, commission,
authority or body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature.

"Group Company” means any of the Company or a Company Subsidiary.

"Guaranty” means the guarantee issued by ultimate beneficial owner of Seller 1
and the Controlling Shareholder in favor of Parent and Buyer which shall be
substantially in the form of Exhibit A.

"Homenet” means a metropolitan residential broadband network based on
fiber-to-the-home Ethernet technology owned and operated by a Group Company
initially in Moscow, St. Petersburg and other cities in Russia.

"Indebtedness” means (without duplication):

(a) all indebtedness for money borrowed from third parties;

(b) any amounts payable by a Person under capital leases over their respective
periods;

(c) receivables sold or discounted (other than on a non-recourse basis);

(d) any credit to a Person from a supplier of goods under any installment
purchase or other similar arrangement exceeding a term of 1 (one) year pursuant
to its original terms prior to waiver, extension or amendment;

(e) any Liabilities of third parties to the extent that they are guaranteed by a
Person or such Person has otherwise assumed or become liable for the payment of
such Liabilities or to the extent that they are secured by any Lien upon
property owned by such Person whether or not such Person has assumed or become
liable for the payment of such Liabilities;

(f) to the extent not irrevocably extinguished by the Company, Sellers and the
other holders of shares of capital stock or other ownership, membership or
equity interests in the Company or any Company Subsidiary to the satisfaction of
Parent, any accrued dividends in respect of any such capital stock or other
ownership, membership or equity interests (unless the rights thereto are in
favor of any Group Company), whether declared or not;

(g) SupD = SupD1 — X multiplied by Y/Z

(i) SupD is amount of Indebtedness under this paragraph (g);

(ii) SupD1 is all amounts payable to the suppliers of goods which are due but
remain unpaid;

(iii) X is the average overdue payment amount for goods in 2006;

(iv) Y is the Capital Expenditures of the Company and its Subsidiaries for the
month preceding the Closing; and

(v) Z is average monthly Capital Expenditures during 2006;

(h) ServD = ServD1 — A multiplied by B/C

(i) ServD is amount of Indebtedness under this paragraph (h);

(ii) ServD1 is all amounts payable to the suppliers of services which are due
but remain unpaid;

(iii) A is the average overdue payment amount for services in 2006;

(iv) B is the net revenue of the Company for the month preceding the Closing;
and

(v) C is the average monthly net revenue of the Company during 2006,

(where net revenue being determined in accordance with US GAAP);

(i) all accrued and unpaid obligations in respect of employee salaries and
benefits (excluding the amounts occurred in respect of the unused vacations not
in excess of 28 days); and

(j) any amounts payable to the suppliers of goods or services under factoring,
insurance and similar arrangements.

"Indemnified Party” has the meaning set forth in Section 9.5(a).

"Indemnifying Party” has the meaning set forth in Section 9.5(a).

"Intellectual Property” means any patent, trademark, trade name, service mark,
copyright, franchise, license, database, “URL” and Internet domain name,
computer program and other computer software or any related item, user
interface, know-how, trade secret, customer list, marketing material, trade
dress, logo or design, skill, experience, expertise and all documentation and
media constituting, describing or relating to the foregoing, and including any
application or registration filed or made in connection with any of the
foregoing.

"Law” means any law, statute, constitution, treaty, rule, regulation, policy,
guideline, standard, directive, ordinance, code, judgment, ruling, order, writ,
decree, stipulation, normative act, instruction, information letter, injunction
or determination of any Governmental Entity.

"Liability” shall mean all debts, liabilities, obligations and commitments
whether known or unknown, asserted or unasserted, fixed, absolute or contingent,
matured or unmatured, accrued or unaccrued, liquidated or unliquidated, due or
to become due, whenever or however arising (including, whether arising out of
any contract or tort based on negligence, strict liability or otherwise) and
whether or not the same would be required by US GAAP to be reflected as a
liability in financial statements or disclosed in the notes thereto.

"Lien” means any charge or claim, community property interest, condition,
equitable interest, lien (statutory or otherwise), encumbrance, option, proxy,
pledge, security interest, mortgage, right of first refusal, right of first
offer, retention of title agreement, defect of title or restriction of any kind
or nature, including any restriction on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership.

"Material Adverse Event” means any material adverse change to, effect on or,
event in respect of the business, operations, financial condition, assets, or
properties of the Group Companies, taken as a whole, provided, however, that any
such Material Adverse Event resulting from (i) changes in stock markets,
interest rates or exchange rates; (ii) a change in Law applicable to the Group
Company; (iii) regulatory developments in the Russian communications and/or
media sector; or (vi) any act, direct or indirect, by any Affiliate of Buyer
(excluding any Group Company), shall in each case be excluded from this
definition of Material Adverse Event, provided that for the purpose of
Sections 6.1(a) and 6.1(b), any of the following events or circumstances would
constitute a Material Adverse Effect:

(1) a breach of any representation, warranty or covenant by the Sellers as a
result of which, in each case the Company and/or a Company Subsidiary or Buyer
suffers or incurs (or will suffer or incur as a result thereof) losses,
liabilities, penalties, fines or damages in excess of US$5,000,000 (Five Million
US Dollars), and in respect of the Tax Warranties in excess of US$10,000,000
(Ten Million US Dollars);

(2) any Permit held by any Group Company is revoked, suspended cancelled,
terminated, modified or not renewed or any Action has commenced to revoke,
suspend, cancel modify of any Permit which (individually or in the aggregate)
will result or can reasonably be expected to result: (i) in complete termination
of the services by all or any Group Company to more than 10% (ten percent) of
the buildings (that are listed in the description of Network on Exhibit D); or
(ii) in the termination or cancellation of the services to 10% (ten percent) of
the corporate customers; or

(3) any of the following shall have occurred in respect of any Group Company:

(a) any Group Company seeks, consents or acquiesces to the introduction of
proceedings for its liquidation or bankruptcy or the appointment of a
liquidation commission (ëèêâèäàöèîííàÿ êîììèññèÿ) or a similar officer of a
Group Company;

(b) a creditor’s petition alleging, or seeking for, the bankruptcy, insolvency,
dissolution, liquidation (or any analogous proceeding) of a Group Company is
accepted on its merits (ïðèíÿòèå çàÿâëåíèÿ ñóäîì ïî ñóùåñòâó) by any court,
arbitrazh court or any other applicable agency;

(c) the institution of pre-judicial adjustment (äîñóäåáíàÿ ñàíàöèÿ), supervision
(íàáþäåíèå), financial rehabilitation (ôèíàíñîâîå îçäîðîâëåíèå), external
management (âíåøíåå óïðàâëåíèå), bankruptcy management (êîíêóðñíîå ïðîèçâîäñòâî)
of any Group Company and/or the appointment of a temporary manager (âðåìåííûé
óïðàâëÿþùèé), administration manager (àäìèíèñòðàòèâíûé óïðàâëÿþùèé), external
manager (âíåøíèé óïðàâëÿþùèé), bankruptcy manager (êîíêóðñíûé óïðàâëÿþùèé) or
similar officer of the Group Company is appointed;

(d) a meeting of creditors of any Group Company is convened or there is an
announcement of an intention to convene such a meeting for the purposes of
considering an amicable settlement, as the above terms are defined in Law of the
Russian Federation No. 127-FZ “On Insolvency (Bankruptcy)”, dated October 26,
2002 (as amended or replaced from time to time); or

(e) any Group Company is obligated to file for commencement of insolvency
proceedings under Article 9 of Law of the Russian Federation No. 127-FZ “On
Insolvency (Bankruptcy)”, dated October 26, 2002 (as amended or replaced from
time to time).

"Memorandum of Understanding” has the meaning set forth in Section 8.3.

"Network” has the meaning set forth in Section 3.12(a).

"Notice Delivery Date” means the date when the last of the Sellers’ Completion
Notice or the Buyer/Parent Completion Notice is delivered.

"Option Shares to be Issued” means shares of common stock of Parent to be issued
by Parent upon exercise of options granted by Parent, if notification of the
intention to exercise such options has been received by Parent between the
Execution Date through and including the third day immediately preceding the
Closing Date.

"Parent” has the meaning set forth in the Preamble.

"Parent Adverse Event” means any material adverse change to, effect on or, event
in respect of the business, operations, financial condition, assets, or
properties of Parent; provided, however, that any such Parent Adverse Event
resulting from (i) changes in stock markets, interest rates or exchange rates;
(ii) a change in any statute, rule, regulation or policy whether national or
supranational, applicable to Parent; and (iii) regulatory developments in the
Russian Federation, Ukraine or USA, shall in each case be excluded from this
definition of Parent Adverse Event.

"Parent Affiliates” has the meaning set forth in Section 9.1(a).

"Parent’s Transfer Documentation” means the documents to be delivered by Parent
and/or its Affiliates at Closing to the Escrow Agent in respect of the transfer
of title to the Parent Shares to Sellers (as specified in the Escrow Agreement.)

"Parent SEC Documents” has the meaning set forth in Section 4.6(a).

"Parent Shares” has the meaning set forth in Section 2.2(a)(iii).

"Party” has the meaning set forth in the Preamble.

"PCAOB” means the Public Company Accounting Oversight Board.

"Permitted Liens” has the meaning set forth in Section 3.13(a).

"Person” means any individual, firm, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization, estate or
other entity (including a Governmental Entity).

"Purchase Price” has the meaning set forth in Section 2.2(a)(i).

"Real Property” has the meaning set forth in Section 3.14.

"Recipient” has the meaning set forth in Section 11.13.

"Refinancing Agreements” mean, collectively, the Buyer Loan Agreement, the
Amendment to VTB Security Documents, the Amendment to VTB Loan Agreement and the
VTB Pledge over Parent Shares and such other documents or agreements as may be
agreed to by the parties and designated as Refinancing Agreements.

"Registration Rights Agreement” means the registration rights agreement among
Parent and Seller 1 and dated as of even date herewith substantially in the form
of Exhibit B.

"Related Agreements” means, collectively, the Guaranty, the Shareholders
Agreement, the Registration Rights Agreement, the Escrow Agreement and the
Refinancing Agreements.

"Representatives” has the meaning set forth in Section 8.4(b).

"Required Authorization” has the meaning set forth in Section 3.20(b).

"Returns” means any return, declaration, report, estimate, information return
and statement relating to the determination, assessment, collection or
administration of any Taxes, including any supporting information or
documentation with respect to any of the foregoing.

"RosSvyazNadzor” means the Federal Service for the Supervision in the
Communications Area (or any predecessor or successor thereof) established by the
Government of the Russian Federation.

"Rules” has the meaning set forth in Section 11.12.

"Russian Company Balance Sheet" means each Group Company balance sheet prepared
in accordance with the Russian Accounting Standards, consistently applied for
the period ending on December 31, 2006;

"SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

"SEC Regulation S-X” means Regulation S-X (accounting rules) (17 CFR Part 210)
issued by the SEC.

"SEC Reports” has the meaning set forth in Section 3.27(d).

"Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder as in effect from time to time

"Seller 1” has the meaning set forth in the Preamble.

"Seller 2” has the meaning set forth in the Preamble.

"Sellers” has the meaning set forth in the Preamble.

"Sellers’ Affiliates” has the meaning set forth in Section 9.3.

"Sellers’ Closing Resolutions” means the authorizing resolutions of the
appropriate governing bodies of Sellers to give effect to Closing, in a form
reasonably acceptable to Buyer.

"Sellers’ Completion Notice” means a notice issued by Sellers on satisfaction or
waiver of conditions set forth in Section 6.2.

"Sellers’ Transfer Documentation” means the documents to be delivered by Sellers
at Closing to the Escrow Agent in respect of the transfer of title to the
Transferred Shares to Buyer (as specified in the Escrow Agreement).

"Shareholders’ Agreement” means the shareholders’ agreement among Seller 1,
Buyer and Parent to be entered into on the Closing Date, which shall be
substantially in the form of Exhibit C and shall become effective as of the
Closing Date.

"Shareholders’ Register” means the register of the shareholders of the Company
maintained by the Shareholders’ Registrar.

"Shareholders’ Registrar” means the Person duly appointed to maintain the
Shareholders’ Register, which as of the Execution Date is ZAO “Status” (holding
license No. 10-000-1-00304, issued by the Federal Service for the Financial
Markets (or its predecessor)).

"Stock Certificates” means a stock certificate issued by Parent at Closing in
respect of the Parent Shares.

"Subsidiary” means, with respect to any Person, any other Person in which such
Person owns or controls, directly or indirectly, more than 50% (fifty
percent) of the securities having ordinary voting power for the election of
directors or other governing body thereof or more than 50% (fifty percent) of
the partnership or other ownership interests therein (other than as a limited
partner).

"Taxes” means any federal, regional, local, municipal and other tax, assessment,
duty or similar charge of any kind whatsoever, including any corporate
franchise, income, sales, use, ad valorem, receipts, value added, profits,
license, withholding, payroll, employment, excise, property, customs, customs
taxes, customs duties, customs fees, net worth, capital gains, transfer, stamp,
documentary, social security, social fund, payroll, environmental and any other
tax or mandatory payment, and including any interest, penalties and additions
imposed with respect to such amounts.

"Tax Representations and Warranties” means those warranties of Sellers set forth
in Section 3.19.

"Termination Notice” means a notice from a Party to the other Parties of
termination in accordance with Section 2.4 (c) or Article 10.

"Title Representations and Warranties” means those warranties of Sellers set
forth in Sections 3.1, 3.2, 3.3, 3.5 and 3.7.

"Transferred Shares” means the following shares of the issued and outstanding
capital stock of the Company (i)  50 (fifty) ordinary registered shares with a
nominal value of 75.9 (seventy five decimal nine) Ruble per share, representing
50% (fifty percent) of all issued and outstanding shares of capital stock of the
Company owned by Seller 1; and (ii) 1 (one) ordinary registered share with a
nominal value of 75.9 (seventy five decimal nine) Ruble per share, representing
1% (one percent) of all issued and outstanding shares of capital stock of the
Company owned by Seller 2.

"US Dollars” or “Dollars” or “US$” means the lawful currency of the United
States of America.

"US GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and consistently applied.

"VTB” means JSC Vneshtorgbank, a bank for foreign trade (an open joint stock
company) organized and existing under the laws of the Russian Federation under
main state registration number 1027739609391, with its registered address at 29
Bolshaya Morskaya, St. Petersburg, Russian Federation.

"VTB Loan Agreement” means the loan agreement, dated February 14, 2006, by and
between Seller 1, as borrower, and VTB, as lender, pursuant to which VTB has
agreed to extend a loan to Seller 1 in the amount not to exceed US$90,000,000
(Ninety Million US Dollars).

"VTB Outstandings” means the aggregate amount outstanding under the VTB Loan
Agreement (whether principal, interest or otherwise) as of a specified date.

"VTB Pledge over Parent Shares” means agreement by and between VTB and Seller 1
to be entered into prior to Closing providing for the pledge of all or any part
of the Parent Shares in favor of VTB pursuant to the Amendment to VTB Loan
Agreement.

"VTB Security Documents” means (i) the share pledge granted by Ansley and the
Controlling Shareholder in respect of the entire share capital of Seller 1;
(ii) the share pledge granted by Seller 1 in respect of the entire share capital
of the Company; (iii) the share pledge granted by the Company in respect of the
entire issued share capital of Closed Joint Stock Company “KabelStroy” and
Closed Joint Stock Company “Investelectrosvyaz”; and (iv) any additional
security established pursuant to, or in connection with, the VTB Loan Agreement.

Section 1.1 Interpretation.

(a) Where it is necessary to determine whether a monetary limit or threshold
referred to in this Agreement has been reached or exceeded and the value of the
Indebtedness or a Claim is expressed in a currency other than US Dollars, such
value shall be translated into US Dollars at the closing mid-point US Dollar
spot rate applicable to that amount of that non-US Dollar currency as quoted by
either the Central Bank of Russia (if the non-US Dollar currency is Rubles) at
close of business in Moscow, or any of the three major international banks
active in the interbank currency market of that currency in New York selected by
Buyer (if the non-US Dollar currency is not Rubles) at close of business in
Moscow, in each case on the date of determination.

(b) In this Agreement, unless specified to the contrary, use of the singular is
deemed to include the plural, use of any gender is deemed to include every
gender.

(c) In this Agreement, any reference to an ‘agreement’ or ‘contract’ includes an
agreement, contract, deed, franchise, concession, license or undertaking and any
waiver or release (in each case whether written, oral, implied or arising by
operation of law).

(d) References to this Agreement or any other document shall, where appropriate,
be construed as references to this Agreement or such other document as varied,
supplemented, novated and/or restated in any manner from time to time.

(e) In this Agreement any undertaking by any of the Parties not to do any act or
thing shall be deemed to include an undertaking not to permit or suffer or
assist the doing of that act or thing.

(f) Any reference in this Agreement to any State of New York legal or accounting
term for any action, remedy, method of judicial proceeding, insolvency
proceeding, event of incapacity, legal or accounting document, legal or
accounting status, court, governmental or administrative authority or agency,
accounting body, official or any legal or accounting concept practice or
principle or thing shall in respect of any jurisdiction other than the State of
New York be deemed to include what most approximates in that jurisdiction to the
State of New York legal or accounting term concerned.

(g) The headings shall not affect interpretation.

ARTICLE II

ACQUISITION; CLOSING

Section 2.1 Purchase and Sale of the Transferred Shares.

Subject to all of the terms and conditions of this Agreement and in reliance on
the covenants, representations and warranties contained herein, at the Closing
and for the consideration provided in Section 2.2, Sellers shall sell, convey,
transfer, assign and deliver to Buyer, and Buyer shall purchase and acquire from
Sellers, free and clear of any Liens, all of Sellers’ ownership rights, title
and interest in and to the Transferred Shares.

Section 2.2 Consideration.

(a) The aggregate consideration to be paid to Sellers against delivery of the
Transferred Shares as provided for herein shall be:

(i) US$10,000,000 (Ten Million US Dollars) (the “Purchase Price”), which shall
be paid by or on behalf of Buyer in accordance with Section 2.6(b); and

(ii) such number of shares of duly authorized, validly issued, fully paid and
non-assessable shares of common stock of Parent, with a par value of US
$0.01 per share, constituting immediately after Closing 8.0% (eight percent) of
the issued and outstanding common stock of Parent (the “Parent Shares”),
whereby, for the avoidance of doubt, for the purposes of calculating the number
of Parent Shares, the Option Shares to be Issued shall be included in such
common stock of Parent.

(b) As among Sellers, the consideration may be delivered by Buyer to both
Sellers or any of them, as they direct in writing.

Section 2.3 Value of the Parent Shares.

For the purposes of this Agreement, the Parties have agreed that the per share
value of each Parent Share shall be equal to the average closing price per share
during the 20 (twenty) consecutive trading days immediately preceding and
including the Closing Date.

Section 2.4 Closing

(a) The Closing shall take place on the 5th (fifth) Business Day after the
Notice Delivery Date (the “Closing”) (unless an earlier date is not agreed by
the Parties in writing). The date on which the Closing actually occurs is
referred to herein as the “Closing Date”.

(b) The Parties shall make best efforts to cause the Closing Date to occur on or
before the Cut Off Date.

(c) From the next Business Day following the Cut Off Date, provided that the
Notices Delivery Date has not occurred and provided that the Conditions
Precedent referred to in Article VI hereof have not been satisfied and they have
not been waived, then any of the Parties may send a Termination Notice, provided
that a Party who has failed to fulfill any of its obligations to be performed at
or prior to Closing is not permitted to terminate this Agreement under the terms
of this Section.

(d) Upon receipt of any Termination Notice as provided herein, this Agreement
shall be terminated with the effect as described in Section 10.2.

(e) If, at any time, any Party becomes aware of a fact or circumstance that
would reasonably prevent any of the Conditions Precedent from being satisfied on
or before the Cut Off Date, it shall immediately inform the other Parties.

(f) On the Closing Date, the following additional actions will be taken (which
will be more fully described in the Escrow Agreement) simultaneously:



  (1)   Sellers shall deliver to the Escrow Agent the Sellers’ Transfer
Documentation;



  (2)   Buyer shall deliver to the Escrow Agent the Parent’s Transfer
Documentation;



  (3)   Buyer shall transfer the amount of the Buyer Loan to the bank account of
the Company with VTB;



  (4)   the Company shall transfer the amount of the Buyer Loan to Seller 1’s
account with VTB in repayment of inter-company liabilities;



  (5)   Seller 1 shall use the proceeds of the Buyer Loan to repay its
obligations under the VTB Loan Agreement;



  (6)   VTB shall release the pledge over 51% (fifty-one percent) of the Company
Shares (upon which such Company Shares shall become the Transferred Shares) and
terminate all other VTB Security Documents, including, but not limited to the
pledge over  shares in the Company’s Subsidiaries;



  (7)   Buyer shall deposit the Purchase Price into the Escrow Account; and



  (8)   VTB shall simultaneously release to Buyer documents evidencing that all
Security over the Transferred Shares has been terminated and that Buyer has full
ownership over the Transferred Shares free and clear of any Liens.

(g) At the Closing, each Party shall, and shall procure that each of its
relevant Affiliates will, execute and deliver each Related Agreement to be
executed at Closing (which has not been executed prior to Closing).

(h) In the event that the Closing is not completed within one Business Day due
to Escrow Agent’s working hours, it shall be completed on immediately following
Business Day in Moscow, in which case the Closing Date and Closing shall be
deemed to have occurred on such next Business Day, provided always that the
Sellers’ Transfer Documentation and the Parent’s Transfer Documentation shall be
released simultaneously.

Section 2.5 Amended and Restated Constitutional Documents.

(a) The Parties agree that at the Closing the general shareholders’ meeting of
the Company shall be held to:

(i) adopt the amended and restated charter of the Company reflecting the terms
of the Shareholders’ Agreement to the extent permitted by applicable Russian
law;

(ii) elect the members of the board of directors of the Company; and

(iii) appoint the general director of the Company.

(b) The Parties agree that at Closing the Company as the sole shareholder of
Company Subsidiaries shall adopt the amended and restated charters of Company
Subsidiaries to reflect the terms of the Shareholders Agreement to the extent
permitted by applicable Russian law.

Section 2.6 Purchase Price Adjustment; Payment of the Purchase Price.

(a) Buyer shall, within sixty (60) calendar days after the Closing Date, prepare
or cause the Company to prepare a statement (on a consolidated basis) as of the
Closing Date (the “Closing Statement ”) certified by the Company’s Auditor
showing (i) the amount of Indebtedness of the Company and its Subsidiaries (on a
consolidated basis) as of the Closing Date (the “Closing Date Debt”) and
(ii) the amount of Cash held by the Company and its Subsidiaries (on a
consolidated basis) as of the Closing Date. The Closing Statement shall be
prepared in accordance with US GAAP (but taking into account the definition of
Indebtedness provided for herein) and in accordance with the procedures set
forth in Annex A to this Agreement.

(b) The amount equal to the Purchase Price to be paid by Buyer, or on behalf of
Buyer, to Seller(s) according to Section 2.2 shall be paid by Buyer, or on its
behalf, into the Escrow Account on the Closing Date.

(c) On the next Business Day after the calculation of the Adjustment Amount, an
amount equal to the Adjustment Amount shall be deducted from the Purchase Price
in the Escrow Account and transferred from the Escrow Account to Buyer and the
balance of the Purchase Price remaining in the Escrow Account (if any) shall be
transferred to Sellers. If the Adjustment Amount exceeds the Purchase Price,
Sellers will transfer directly to Buyer an additional amount in cash equal to
the amount by which the Adjustment Amount exceeds the Purchase Price.

Section 2.7 Bridge Financing.

If the Closing Date has not occurred prior to May 1, 2007, then Buyer shall, if
requested by Sellers and the Company in writing and subject to the agreement on
the documentation, provide the Bridge Financing to Company. If this Agreement is
subsequently terminated on or following the Cut Off Date, such Bridge Financing
shall become due and payable within 5 (five) Business Days following such
termination.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers hereby jointly represent and warrant to each of Buyer and Parent that as
of the Execution Date and the Closing Date as follows (save as Disclosed but
only where and to the extent relevant):

Section 3.1 Organization and Authority.

Each Seller is a limited liability company duly organized and validly existing
under the laws of its organization, with full power and authority to execute and
deliver this Agreement and the Related Agreements, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

Section 3.2 Due Authorization; Binding Obligation.

The execution, delivery and performance by Sellers of this Agreement and the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate action on the
part of each Seller, its respective Board of Directors or its shareholders in
connection with the authorization of such execution, delivery or performance.
This Agreement and each of the Related Agreements required to be executed on the
date hereof has been duly and validly executed and delivered by Sellers. This
Agreement and each of the Related Agreements constitute the valid and binding
obligations of Sellers, enforceable against Sellers in accordance with their
respective terms, subject to the qualification, however, that the enforcement of
the rights and remedies created hereby and thereby is subject to bankruptcy and
other similar laws of general application relating to or affecting the rights
and remedies of creditors and that the availability of the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

Section 3.3 Non-Contravention.

The execution, delivery and performance of this Agreement and each of the
Related Agreements by Sellers, and the consummation of the transactions
contemplated hereby and thereby do not and will not, with or without the giving
of notice or the lapse of time, or both, violate, conflict with, result in the
breach of or constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any obligation of any Person or
result in the creation of any Lien upon any property or assets of any of
Sellers, the Company or any Company Subsidiary (save as provided hereby) under
any of the terms, conditions or provisions of (1) the Charter or other charter
documents or by-laws or other constitutive documents of any of Sellers, the
Company or any Company Subsidiary, or (2) any covenant, agreement or
understanding to which any of Sellers, the Company or any Company Subsidiary is
a party or by which the property or assets of any of Sellers, the Company or the
Company Subsidiaries are bound (when the Amendment to VTB Loan Agreement and the
Amendment to VTB Security Documents shall have been executed and become
effective), or (3) any Law in respect of which any of Sellers, the Company or
any Company Subsidiary is subject.

Section 3.4 Regulatory Approvals.

None of Sellers, the Company or any Company Subsidiary is required to obtain or
make any Authorization, in connection with the execution, delivery and
performance of this Agreement or any of the Related Agreements or the
consummation of the transactions contemplated hereby or thereby (for the
avoidance of doubt, as of the Execution Date, under this Section 3.4
Authorizations do not include any Authorizations on the part of VTB).

Section 3.5 Ownership of the Shares.

(a) (i) As of the Execution Date, Seller 1 is the legal, beneficial and record
owner of 99 shares of the Company and prior to the Closing Date and up through
the Closing Date, Seller 1 shall be the legal, beneficial and record owner of 99
shares of the Company (representing 99% of the issued and outstanding shares of
capital stock of the Company), and Seller 1 is duly reflected as the registered
owner of such shares in the Shareholders’ Register and such ownership is free
and clear of any Liens except as Disclosed; (ii) As of the Closing Date, Sellers
are the legal, beneficial and record owner of the Transferred Shares and
immediately prior to the Closing Date and up through the Closing Date, Sellers
shall be the legal, beneficial and record owner of all of the Transferred
Shares, and in each case Sellers are duly reflected as the registered owner of
such Transferred Shares in the Shareholders’ Register and such ownership is free
and clear of any Liens except as Disclosed. On the Closing Date, Sellers will
convey to Buyer sole and exclusive ownership of the Transferred Shares, free and
clear of any Liens, and as of the Closing Date, the Transferred Shares shall
constitute 51% (fifty-one percent) of the issued and outstanding shares of
capital stock of the Company.

(b) As of the Execution Date, the Controlling Shareholder shall be the legal,
record, and beneficial owner of 21,682,830 (twenty one million six hundred
eighty two thousand eight hundred thirty) shares of common stock of Seller 1,
representing 71.11% of all issued and outstanding shares of capital stock of
Seller 1 on the Closing Date.

(c) As of the Execution Date, Seller 1 shall be the legal, record, and
beneficial owner of 10,000 (ten thousand) shares of common stock of Seller 2,
representing 100% of all issued and outstanding shares of capital stock of
Seller 2 on the Closing Date.

(d) As of the Execution Date, Ansley shall be the legal, record, and beneficial
owner of 8,808,621 (eight million eight hundred eight thousand six hundred
twenty one) shares of common stock of Seller 1, representing 28.89% of all
issued and outstanding shares of capital stock of Seller 1 on the Closing Date.

Section 3.6 Capitalization of the Company.

(a) The Company has no other shares of capital stock (whether common or
preferred shares) that are issued and outstanding or have been authorized for
issuance other than 100 ordinary registered shares of common stock of the
Company, with a nominal value of 79.5 (seventy nine decimal five) Ruble per
share, all of which have been validly issued and are outstanding, and such
charter capital of the Company is duly reflected in the Charter (the “Company
Shares”). All of the Company Shares have been issued, transferred, acquired and
fully paid for in accordance with the laws of the Russian Federation. All
consents or waivers from third parties (if any) in connection with any
acquisition of any shares of Company Shares were duly and timely obtained. There
are no treasury shares, and there are no outstanding options, warrants or other
rights to purchase, obtain or acquire, or any outstanding securities or
obligations convertible into or exchangeable for, or any voting agreements with
respect to, any shares of capital stock of the Company or any other securities
of or ownership or equity interest in the Company, and the Company is not under
a current obligation, contingent or otherwise, to issue, purchase or redeem
capital stock of, or ownership or equity interest in, the Company or any other
securities of the Company to or from any Person.

(b) As of the Closing Date, Seller 1 shall own 99.00% of the Company Shares and
Seller 2 shall own 1.00% of the Company Shares.

(c) Upon consummation of the Acquisition, (i) Seller 1 shall own 49% of all
issued and outstanding capital shares of the Company and (ii) Buyer shall own
51% (fifty-one percent) of all issued and outstanding capital shares of the
Company, each such share to be free and clear of any Liens, except as envisaged
by this Agreement.

Section 3.7 Company Subsidiaries.

(a) The Company owns, directly or indirectly, the capital stock or other
ownership, membership or equity interests of the Persons organized and existing
under the Laws of the Russian Federation listed in Schedule 3.7 attached hereto,
with the percentage of voting stock or other ownership, membership or equity
interests so owned indicated thereon, and the manner of ownership, membership or
equity interests of a Person is also indicated thereon (collectively, referred
to as the “Company Subsidiaries”, and each individually as a “Company
Subsidiary”). Schedule 3.7 also lists all representative offices and branches in
existence formed by or operating on behalf of the Company or any Company
Subsidiary.

(b) Other than the Company Subsidiaries identified in Schedule 3.7, the Company
does not own, directly or indirectly, the capital stock or other ownership,
membership or equity interests of any Person whether within or outside of the
Russian Federation, nor does the Company or any Company Subsidiary have any
obligation to form or participate in any other Person. The Company and the
Company Subsidiaries have full title to the shares of capital stock or other
ownership, membership or equity interests of the Company Subsidiaries owned by
them, in each case free and clear of any Liens. The issued and outstanding
shares of capital stock or other ownership, membership or equity interests of
each of the Company Subsidiaries have been issued, acquired, transferred and
fully paid for in accordance with the Laws of the Russian Federation. All
required consents or waivers from third parties (if any) in connection with any
acquisition of any shares of capital stock or other ownership, equity or
membership interests in any of the Company Subsidiaries were duly and timely
obtained or made. There are no treasury shares, and there are no outstanding
options, warrants or other rights to purchase, obtain or acquire, or any
outstanding securities or obligations convertible into or exchangeable for, or
any voting agreements with respect to, any shares of capital stock of any of the
Company Subsidiaries or any other securities of or ownership or equity interest
in any of the Company Subsidiaries. None of the Company Subsidiaries is under a
current obligation, contingent or otherwise, to issue, purchase or redeem
capital stock of, or ownership or equity interest in, or any other securities
of, any Company Subsidiary to or from any Person.

Section 3.8 Organization of the Company and the Company Subsidiaries.

(a) The Company is a closed joint stock company duly organized and registered
and validly existing under the laws of the Russian Federation, with full power
and authority to carry on its business as presently conducted by it and to own,
lease and operate its assets and properties (including any Intellectual
Property) in the places where it maintains offices and where its assets and
properties are owned, leased or operated. Copies of the Charter (as amended
through the date hereof), other organizational documents, the Shareholders’
Register, pledge book and corporate minutes of the Company have heretofore been
made available to Buyer and Parent and are true, correct, complete, and not
misleading.

(b) Each of the Company Subsidiaries is a limited liability company, closed
joint stock company, open joint stock company or other valid legal entity duly
organized and registered and validly existing under the laws of the Russian
Federation, with full power and authority to carry on its business as presently
conducted by it and to own, lease and operate its properties and assets
(including any Intellectual Property) in the places where it maintains offices
and where its assets and properties are owned, leased or operated.

(c) Copies of the charter (as amended through the date hereof), other
organizational documents, pledge books showing existing pledges, shareholders
registers and corporate minutes of each of the Company Subsidiaries subsequent
to January 1, 2006 have heretofore been made available to Buyer and Parent and
are true, correct, complete, and not misleading.

(d) Schedule 3.8(d) sets forth a true and complete list of all minutes of
meetings of shareholders or participants, as the case may be, of the Company and
the Company Subsidiaries, all written consents in lieu of meetings of
shareholders or participants, as the case may be, of the Company and the Company
Subsidiaries, all minutes of meetings of the board of directors of the Company
and the Company Subsidiaries and all written consents in lieu of meetings of the
board of directors of the Company and the Company Subsidiaries, in each case,
for all such meetings held or consents executed during the period from
January 1, 2006 through the Execution Date. All such meetings of the
shareholders or participants, as the case may be, as well as of the boards of
directors, as applicable, of the Company and each Company Subsidiary were duly
convened according to the procedures provided for in the organizational
documents of each such company, including in the case of the Company, the
Charter, and otherwise in accordance with applicable Law. All “interested party
transactions” and “major transactions”, as such terms are defined under the Laws
of the Russian Federation, involving the Company or any Company Subsidiary, have
been duly approved by the shareholders or participants, or the board of
directors, of the Company or a Company Subsidiary, as applicable, as required
under the applicable Laws of the Russian Federation.

Section 3.9 Qualifications.No Group Company operates in any country other than
the Russian Federation.

Section 3.10 Financial Statements.

(a) Sellers:

(i) have heretofore furnished to Buyer and Parent audited consolidated financial
statements of the Company and the Company Subsidiaries consisting of
(I) consolidated balance sheets at December 31, 2004 and 2005, (II) consolidated
profit and loss statements for the years ended December 31, 2004 and 2005, and
(III) consolidated statements of cash flows for the years ended December 31,
2004 and 2005, together with the report of the Company’s auditors thereon and
the notes thereto, and the Russian Company Balance Sheet;

(ii) will deliver to Buyer and Parent prior to the Closing Date, and promptly
upon preparation thereof:



  (1)   the 2006 Audited Financial Statements; and



  (2)   the 2007 Interim Financial Statements (if required under Section 8.5).

The financial statements described in clauses (i) and (ii) are collectively
referred to as the "Financial Statements”).

(b) As of the Closing Date, the 2006 Audited Financial Statements and the 2007
Interim Financial Statements (A)  have been prepared in accordance with US GAAP,
and SEC Regulation S-X and audited in accordance with PCAOB requirements and
(B) present fairly and accurately the consolidated financial position of the
Company and the Company Subsidiaries at the dates thereof and the consolidated
results of operations and cash flows of the Company and the Company Subsidiaries
for the periods then ended, except that the unaudited Financial Statements were
prepared on an interim basis and are subject to normal and recurring year-end
audit adjustments. Except as and to the extent reflected or reserved against in
the Russian Company Balance Sheet, at the date of the Russian Company Balance
Sheet, neither the Company nor any of the Company Subsidiaries had any material
liability or obligation whether absolute or contingent, or accrued or unaccrued,
required to be disclosed in the Russian Company Balance Sheet, or in the notes
thereto, in accordance with Russian Accounting Standards. Except as and to the
extent reflected or reserved against in the 2006 Audited Financial Statements
and the 2007 Interim Financial Statements, at the Closing Date, neither the
Company nor any of the Company Subsidiaries had any material liability or
obligation whether absolute or contingent, or accrued or unaccrued, required to
be disclosed in the 2006 Audited Financial Statements or the 2007 Interim
Financial Statements, or in the notes thereto, in accordance with US GAAP and
SEC Regulation S-X.

(c) The books of account and financial records of the Company and the Company
Subsidiaries have been prepared and are maintained in accordance with good
accounting practice and applicable Laws. Notwithstanding the generality of the
foregoing, the Company and each Company Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of the 2006 Audited Financial Statements and the 2007 Interim
Financial Statements in conformity with US GAAP and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; (v) all receivables
from the customers are accounted for; and (vi) all transactions, including,
without limitation, the disposition of assets, the incurrence of Liabilities,
the recordation of expenses and the documentation of contractual arrangements,
are recorded in compliance with applicable Law and fairly reflect the
transactions (including the purpose of each transaction and the party with whom
it was concluded).

Section 3.11 Absence of Certain Changes or Events.

Since the date of the Russian Company Balance Sheet, there has not been, with
respect to the Company or any of the Company Subsidiaries or their respective
businesses, properties or assets:

(a) any Material Adverse Event;

(b) any material destruction, damage by fire, accident or other casualty or act
of God of or to any of properties or assets of the Company or any of the Company
Subsidiaries, whether or not covered by insurance; or

(c) except with respect to any Liability or action expressly permitted under the
terms of this Agreement, any action that, if taken after the date of this
Agreement, would constitute a breach of any of the covenants set forth in
Article VIII.

Section 3.12 Network Description and Related Matters.

(a) Set forth in Part 1 of Exhibit D is a fair and accurate description of the
network (the “Network”) as of December 31, 2006 owned and operated by the
Company and the Company Subsidiaries organized by city of operation and
detailing, among other things, accurate description and projects of Homenet,
wire-line and wireless networks used for rendering IP, VoIP, voice, data, media
and other telecommunication services; Exhibit D also fully and accurately
demonstrates (in all material respects) the location of network nodes, equipment
(including the type of equipment), wireless access points and interconnection
points used by any Group Company. Set forth in Part 2 of Exhibit D is a complete
and accurate list of all assets (movable property) owned by the Company and the
Company Subsidiaries comprising the Network, or relating to the maintenance or
operation thereof (including, without limitation, fiber optic and copper cables,
switches and transponders), with a current book value in excess of US$50,000
(Fifty Thousand US Dollars), or the equivalent thereof in any other currency.

(b) The entirety of the Network (i) is located within the Russian Federation,
(ii) has been operated and maintained in accordance with all applicable Laws and
best industry practices and (iii) is in reasonably good operating condition and
repair, ordinary wear and tear excepted. The Company and the Company
Subsidiaries have sole and exclusive ownership of, and good and valid title to,
all of the cables of which the Network is constituted, as well as the items of
equipment necessary to operate and maintain the Network, free and clear of any
Liens. There are no developments affecting the Network pending or threatened
which may detract from the value, interfere with any present or intended use, or
adversely affect the marketability of the Network.

Section 3.13 Assets Other than Real Property.

(a) In addition to those assets addressed in Section 3.12, the Company and the
Company Subsidiaries have sole and exclusive ownership of, and good and valid
title to, all other assets (movable property) reflected on the Russian Company
Balance Sheet or thereafter acquired, except those sold or otherwise disposed of
for fair value since the date of the Russian Company Balance Sheet in the
ordinary course of business consistent with past practice and not in violation
of this Agreement, in each case free and clear of all Liens except for Liens
listed in Schedule 3.13(a) and Liens that do not, individually or in the
aggregate, materially impair in any manner the continued use and operation of
the assets or properties to which they relate in the Business of the Company and
the Company Subsidiaries (“Permitted Liens"). Other than as listed on the
Russian Company Balance Sheet, there are no other assets (movable property) of
the Company or any of the Company Subsidiaries that are materially necessary in
the operation of the businesses conducted by the Company and each of the Company
Subsidiaries, except for the leased assets listed in Schedule 3.13(a).

(b) All of the assets (movable property) of the Company and the Company
Subsidiaries, including leased assets (i) are located within the Russian
Federation, (ii) have been maintained in accordance with the past practice of
the Company and the Company Subsidiaries and generally accepted industry
practice applicable in the Russian Federation, and (iii) are in reasonably good
operating condition and repair, ordinary wear and tear excepted. All leased
assets (movable property) of the Company and each Company Subsidiary are in the
condition required of such property by the terms of the lease currently
applicable thereto.

This Section 3.13 does not relate to real property or interests in real property
(immovable property) and assets characterized as Intellectual Property, such
items being the subject of Section 3.14 and Section 3.15, respectively.

Section 3.14 Real Property Leased or Owned.

Schedule 3.14 attached hereto contains a complete list of all real property
(immovable property) (including, without limitation, office space, retail
outlets, fixtures, substations, distribution centers, structures and other
buildings) in respect of which the Company and the Company Subsidiaries have an
interest, including without limitation, ownership or leasehold interests or such
other type of interest in real property permitted under the laws of the Russian
Federation (the “Real Property”). All of the Real Property is located within the
Russian Federation. The Company and each Company Subsidiary have good and valid
title to the leasehold estates in all real property and interests in real
property leased by it. The interests in Real Property described in Schedule 3.14
are free and clear of all Liens except Permitted Liens. All interests in Real
Property described in Schedule 3.14 are currently used in the operation of the
business of the Company and the Company Subsidiaries and are adequately
maintained and are in good operating condition and repair for the requirements
of the business as presently conducted by the Company and the Company
Subsidiaries. There are no pending or, to the knowledge of Sellers, the Company
and the Company Subsidiaries, threatened Actions relating to any of the Real
Property.

Section 3.15 Intellectual Property.

(a) Schedule 3.15 attached hereto sets forth a complete and accurate listing of
all Intellectual Property or other (i) patents, trademarks, trade names, service
marks and copyrights, together with all applications and registrations
applicable to any of the foregoing of the Company and each Company Subsidiary,
and (ii) Internet domain names and applications therefor and other filings and
formal actions made or taken pursuant to any applicable Law by the Company and
each Company Subsidiary to protect or perfect its interests therein.

(b) None of the processes or products of any Group Company infringes any
Intellectual Property or any right of any other Person relating to Intellectual
Property or involves the unlicensed use of any Intellectual Property or
confidential information disclosed to any Group Company by any Person in
circumstances which might entitle that Person to make a claim against such
Company.

(c) All the Intellectual Property rights owned or used by each Group Company are
valid and enforceable and nothing has been done, omitted or permitted whereby
any of them has ceased or might cease to be valid and enforceable.

(d) Sellers are not aware of any infringement of the Intellectual Property used
by any Group Company or of any rights relating to it by any Person.

Section 3.16 Insurance.

Each Group Company maintains all insurance it is required to maintain under
applicable Law. Schedule 3.16 attached hereto sets forth a complete and accurate
list of all casualty, directors and officers liability, general liability and
all other types of insurance maintained by the Company or any of the Company
Subsidiaries, together with the carriers and liability limits for each such
policy. Except as Disclosed, each insurance policy of the Company and each
Company Subsidiary is in force, and no notice has been received by the Company
or any of the Company Subsidiaries from any insurance carrier purporting or
threatening to cancel or reduce coverage under any such policy. The Company and
each of the Company Subsidiaries are up to date on all premiums or other
payments due thereunder.

Section 3.17 Commitments.

(a) Except as Disclosed in Schedule 3.17, neither the Company nor any Company
Subsidiary is a party to or bound by any:

(i) employment agreement or employment contract that has an aggregate future
liability upon termination thereof in excess of US$25,000 (Twenty Five Thousand
US Dollars) (or the equivalent thereof in any other currency);

(ii) covenant not to compete or other covenant restricting the development,
manufacture, sale, marketing or distribution of the products and services of the
Company or any Company Subsidiary;

(iii) agreement, contract or other arrangement with (A) any of Sellers or any
Affiliate of Sellers (other than the Company or any Company Subsidiary) or
(B) any current or former officer, director, employee or independent contractor
of the Company, any Company Subsidiary, Sellers or any Affiliate of Sellers
including without limitation any consulting or service agreement or similar
arrangement (other than employment agreements covered by clause (i) above);

(iv) agreement, contract or other arrangement (A) relating to the ownership,
lease, sublease, use, occupancy, management or operation of any Real Property,
including leases and subleases relating to leased Real Property or (B) with any
Person (other than the Company or any Company Subsidiary) under which the
Company or any Company Subsidiary is either the lessee of, or holds or uses, or
is the lessor of, or makes available for use, any machinery, equipment, vehicle
or other tangible personal property which has an aggregate annual future
liability or receivable, as the case may be, in excess of US$10,000 (Ten
Thousand US Dollars) (or the equivalent thereof in any other currency) and is
not terminable by the Company or the relevant Company Subsidiary by notice of
not more than 30 (thirty) days without any cost or penalty;

(v) (A) any executory contract for the future purchase or delivery of materials,
supplies or equipment in excess of US$100,000 (One Hundred Thousand US Dollars)]
(or the equivalent thereof in any other currency) or (B) service, consulting or
management contract, in either such case which has an aggregate future liability
in excess of US$50,000 (Fifty Thousand US Dollars)] (or the equivalent thereof
in any other currency) and, is not terminable by the Company or the relevant
Company Subsidiary by notice of not more than 30 (thirty) days without cost or
penalty;

(vi) continuing agreement or contract for the sale of any services offered by
any Group Company, other than such agreement that is terminable by the relevant
Group Company by notice of not more than 90 (ninety) days without any cost or
penalty;

(vii) continuing agreement or contract for services offered by or products of
the Company or any Company Subsidiary on behalf of Persons other than the
Company or any Company Subsidiary, except if such agreement or contract is
terminable by the Company or the relevant Company Subsidiary by notice of not
more than 30 (thirty) days without cost or penalty;

(viii) notwithstanding the generality of the other items herein,
(A) interconnection or traffic routing or other similar agreement relating to
any intercity or international routes for inbound and outbound traffic carried
by the Company and the Company Subsidiaries; and (B) agreement, contract or
arrangement for rent of circuits and channels from other operators;

(ix) agreement, contract or arrangement for the placement of advertising or
other promotional activities which has an aggregate future liability in excess
of US$100,000 (One Hundred Thousand US Dollars) (or the equivalent thereof in
any other currency) and is not terminable by the Company or the relevant Company
Subsidiary by notice of not more than 30 (thirty) days without cost or penalty;

(x) any material license, option or other agreement relating in whole or in part
to the Intellectual Property (including any license or other agreement under
which the Company or any Company Subsidiary is licensee or licensor of any such
Intellectual Property) or to confidential information or proprietary rights and
processes of the Company, any Company Subsidiary or any other Person;

(xi) agreement, contract or other instrument under which the Company or any
Company Subsidiary has borrowed any money from, or issued any note, bond,
debenture or other evidence of Indebtedness (save of the purpose of this section
paragraphs (g) and (h) of the definition of Indebtedness) to, any Person or any
other note, bond, debenture or other evidence of Indebtedness issued to any
Person in any such case which, individually, is in excess of US$100,000 (One
Hundred Thousand US Dollars) (or the equivalent thereof in any other currency);

(xii) agreement, contract or other instrument (including so-called take-or-pay
or keepwell agreements) under which (A) any Person has, directly or indirectly,
guaranteed any Indebtedness or other Liabilities of the Company or any Company
Subsidiary or (B) the Company or any Company Subsidiary has directly or
indirectly guaranteed any Indebtedness or other Liabilities of any Person (in
each case other than endorsements for the purpose of collection in the ordinary
course of business);

(xiii) agreement, contract or other instrument under which the Company or any
Company Subsidiary has, directly or indirectly, made any advance, loan,
extension of credit or capital contribution to, or other investment in, any
Person;

(xiv) mortgage, pledge, security agreement, deed of trust or other instrument
granting a Lien upon personal property (movable property) of the Company or any
of the Company Subsidiaries or any Real Property, which Lien or other
encumbrance is not a Permitted Lien or otherwise set forth in Schedule 3.13(a);

(xv) agreement, contract or instrument providing for indemnification of any
Person with respect to Liabilities relating to any current or former business of
the Company or any Company Subsidiary, or any predecessor Person;

(xvi) agreement, contract or arrangement whereby the Company or any Company
Subsidiary is entitled to direct the management or operations of, or for the
avoidance of doubt, to give “binding instructions” to (as such phrase is
interpreted under the Laws of the Russian Federation), any other Person; or

(xvii) other agreement, contract, lease, license, commitment or instrument to
which the Company or any Company Subsidiary is a party or by or to which it or
any of its assets, properties or business is bound or subject which has an
aggregate future liability to any Person in excess of US$100,000 (One Hundred
Thousand US Dollars) (or the equivalent thereof in any other currency).

(b) All agreements, contracts, leases, licenses, commitments or instruments of
the Company and each Company Subsidiary listed in the Schedules hereto
(collectively, the “Contracts”) are valid, binding and in full force and effect
and are enforceable by the Company and each Company Subsidiary in accordance
with their respective terms. Sellers, the Company and each Company Subsidiary
have performed all material obligations required to be performed by them to date
under the Contracts, and they are not (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder and, to the best knowledge of Sellers, the Company and the Company
Subsidiaries, no other party to any of the Contracts is (with or without the
lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder. Sellers have provided to Buyer and Parent a true,
complete and correct copy of each of the Contracts and true and complete
descriptions of any oral Contracts.

(c) Other than Liabilities under the Contracts and Liabilities reflected in the
Russian Company Balance Sheet there are no non-Disclosed Liabilities required to
be disclosed or reflected therein in accordance with the Russian Accounting
Standards of any Group Company, which, individually or in the aggregate, exceed
US$50,000 (Fifty Thousand US Dollars).

(d) As of the Closing Date, other than Liabilities under the Contracts and
Liabilities reflected in the 2006 Audited Financial Statements and the 2007
Interim Financial Statements there are no undisclosed Liabilities of any Group
Company required to be disclosed or reflected therein in accordance with US
GAAP, PCAOB requirements or SEC Regulation S-X, which, individually or in the
aggregate, exceed US$50,000 (Fifty Thousand US Dollars).

Section 3.18 Legal Proceedings.

(a) Except as Disclosed in Schedule 3.18, there are no Actions pending or, to
the knowledge of any of Sellers, the Company or the Company Subsidiaries,
threatened against, relating to or affecting Sellers, any Group Company, the
Controlling Shareholder or any of their assets and properties which (i) may
result in the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement, or any of the Related Agreements, or (ii) if
determined adversely to any of Sellers, the Company or any Company Subsidiary,
may result in (x) any injunction or other equitable relief against the Company
or any Company Subsidiary that would interfere with its business or operations
or (y) losses by the Company or any Company Subsidiary, individually or in the
aggregate with losses in respect of other such Actions, exceeding US$100,000
(One Hundred Thousand US Dollars) (or the equivalent thereof in any other
currency); and

(b) There are no facts or circumstances known to any of Sellers, the Company or
the Company Subsidiaries that may give rise to any Action that could reasonably
be expected to result in the occurrence of a Material Adverse Event.

Section 3.19 Taxes.

(a) All Returns to be filed by or with respect to the Company and each of the
Company Subsidiaries and any predecessor corporations of any of them in the past
three years with any Governmental Entity within the Russian Federation or in any
other jurisdiction in respect of any Taxes have been filed with the appropriate
Governmental Entity and each such Return is true, accurate and complete. All
amounts shown by such Returns to be due and payable, and all Taxes in respect of
which no Returns are required to be filed, have been timely paid. Sellers have
delivered to Buyer and Parent correct and complete copies of all material
Returns of the Company and each Company Subsidiary that have been filed for
taxable periods ending within the past 3 (three) years. Neither the Company nor
any of the Company Subsidiaries is in default in the payment of any Taxes due or
payable or on any assessments received in respect thereof. The Company and the
Company Subsidiaries have complied with all information reporting and
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid to any employee, independent
contractor, creditor, or other third party. Except as and to the extent
reflected or reserved against in the Russian Company Balance Sheet, at the date
of the Russian Company Balance Sheet, neither the Company nor any of the Company
Subsidiaries has any liability for Taxes required to be reflected in or reserved
against therein in accordance with the Russian Company Balance Sheet. All Taxes
that are or may become material to the Company or any of the Company
Subsidiaries for periods ending on or prior to the date of the Russian Company
Balance Sheet that should be reserved on the books of the Company or any of the
Company Subsidiaries in accordance with the Russian Accounting Standards have
been so reserved. As of the Closing Date only, and except as and to the extent
reflected or reserved against in the 2006 Audited Financial Statements and the
2007 Interim Financial Statements, no Group Company has any liability for Taxes
required to be reflected in or reserved against therein in accordance with the
2006 Audited Financial Statements or the 2007 Interim Financial Statements. All
Taxes that are or may become material to the Company or any of the Company
Subsidiaries for periods ending on or prior to the date of the 2006 Audited
Financial Statements or the 2007 Interim Financial Statements that should be
reserved on the books of the Company or any of the Company Subsidiaries in
accordance with US GAAP, PCOAB requirements or SEC Regulation S-X have been so
reserved. Neither the Company nor any Company Subsidiary has entered into any
arrangement for the purpose of artificially reducing its social fund or other
Tax obligations within the Russian Federation.

(b) Except as set forth in Schedule 3.19(b), within the past 3 (three) years,
neither the Company nor any Company Subsidiary has been the subject of any
investigation or audit by any Governmental Entity within the Russian Federation
or any other jurisdiction relating to Taxes that has resulted in the imposition
of an obligation on the Company or any Company Subsidiary to make a payment in
excess of the Ruble equivalent of US $10,000 (Ten Thousand US Dollars) (or the
equivalent thereof in any other currency). No taxing authority has given notice
that it will commence any such audit or examination and no taxing authority is
asserting (either orally or in writing) or, to the knowledge of Sellers, the
Company and the Company Subsidiaries, threatening to assert any deficiency or
claim relating to Taxes of the Company or any Company Subsidiary, and no Liens
for Taxes have been filed and are currently outstanding with respect to any of
the assets or properties of the Company or any Company Subsidiary. There are no
other pending or, to the best knowledge of Sellers, the Company and the Company
Subsidiaries, threatened Actions or assessments against the Company or any of
the Company Subsidiaries in respect of any Taxes. There is no agreement or
waiver currently in effect extending the period for assessment or collection of
any Taxes.

(c) Neither the Company nor any Company Subsidiary has entered into any
transaction or series of transactions without a valid business purpose.

Section 3.20 Compliance with Laws; Permits and Licenses.

(a) Except as is disclosed in Schedules 3.18 and 3.20 attached hereto and except
for environmental matters which are covered in Section 3.21 below, (i) the
Company and each of the Company Subsidiaries are, and have at all times been, in
compliance with all Laws of the Russian Federation and any other jurisdiction
applicable to the Company or any of the Company Subsidiaries, (ii) the Company
and each Company Subsidiary have made all required filings with the Federal
Agency for the Financing Market in the Russian Federation in respect of their
issued and outstanding capital stock, and (iii) the Company nor any of the
Company Subsidiaries has received notice from any Governmental Entity of any
pending Action to take all or any part of the properties or assets of the
Company or any of the Company Subsidiaries (whether leased or owned, including
without limitation any of the Real Property) by condemnation, nationalization or
right of eminent domain and, to the knowledge of Sellers, the Company and the
Company Subsidiaries, no such Actions are threatened.

(b) Other than listed on Schedule 3.20, the Company holds all material
Authorizations that are necessary for the lawful operation of the businesses of
the Company or any of the Company Subsidiaries as presently conducted, including
without limitation all telecommunications licenses and other Authorizations
obtained by the Company or any Company Subsidiary as required in connection with
the provision of telecommunications services within the Russian Federation and
for the acquisition, installation, operation or occupancy of the properties or
assets owned, leased or used by the Company or any of the Company Subsidiaries
in their respective businesses (“Existing Permits”). All Existing Authorizations
that are held by the Company or the applicable Company Subsidiary are, and shall
continue to be, validly issued and in full force and effect. The Company and the
Company Subsidiaries are, and have been since the date of issuance of each
Existing Permit, in compliance with all terms and conditions thereof, and the
same will not be subject to suspension, modification, revocation, termination or
nonrenewal as a result of the execution and delivery of this Agreement and the
Related Agreements or the consummation of the transactions contemplated hereby
and thereby. Any applications for the renewal of any such Existing Permit which
are due prior to the Closing Date will be timely made or filed by the Company or
the relevant Company Subsidiary, as applicable. Sellers are not aware of any
reason why any of the authorization listed on Schedule 3.20 cannot be obtained
by the relevant Group Company in due course after application therefor. No
Action is pending or, to the knowledge of Sellers, the Company and the Company
Subsidiaries, threatened that may result in the modification, suspension,
revocation, withdrawal or termination of, or any limitation on, any Existing
Permits, and none of Sellers, the Company or any Company Subsidiary is aware of
any valid basis for such an Action.

Section 3.21 Environmental Matters.

The Company and the Company Subsidiaries (i) are in compliance in all material
respects with all Laws relating to environmental matters, (ii) have received no
notice of violation from any Governmental Entity or the commencement of any
Action with respect to environmental conditions concerning the Real Property,
and (iii) are not aware of any activity conducted on any Real Property which
would likely result in a violation of any applicable Law pertaining to
environmental matters in any material respect. Sellers are not aware of any
hazardous substance, being any substance subject to regulation under any Law
pertaining to environmental matters, located on, at, in, under or about the Real
Property, in a manner which creates risk to human health or the environment.

Section 3.22 Benefit Plans; Termination and Severance Agreements.

(a) Except for any employee benefits that are required to be provided pursuant
to the Laws of the Russian Federation, neither the Company nor any of the
Company Subsidiaries has ever maintained, sponsored, participated in,
administered, contributed to or incurred any obligation to or any liability
under any employee benefit plan, program, arrangement, agreement or fund,
including without limitation any savings, profit sharing, annuity, retirement,
deferred compensation, bonus, incentive (including stock options or other
securities related incentives), employee health related, life insurance, short
and long term disability, vacation pay, severance pay, other welfare and fringe
benefit and similar plans, programs, understandings, arrangements or agreements
for any past or present employees of the Company or any of the Company
Subsidiaries. All amounts paid or accrued during the time period covered by the
Financial Statements relating to employee vacation time have been fully and
accurately recorded in the Financial Statements in accordance with Russian
Accounting Standards and, as of the Closing Date, in accordance with US GAAP.

(b) Neither the Company nor any of the Company Subsidiaries is a party to any
employment, termination or severance agreement, contract, arrangement or
understanding with any employee or former employee of the Company or any of the
Company Subsidiaries that has an aggregate future severance liability in excess
of that required by the Laws of the Russian Federation, but in any event, not in
excess of US$25,000 (Twenty-Five Thousand US Dollars) (or the equivalent thereof
in any other currency). The consummation of the Acquisition will not result in
any obligation of the Company or any of the Company Subsidiaries to pay any
director, officer or employee of the Company or any of the Company Subsidiaries
severance pay or termination benefits so long as such employee remains employed
by the Company or any of the Company Subsidiaries after the Closing.

Section 3.23 Employee and Labor Matters.

(a) Neither the Company nor any of the Company Subsidiaries is a party to any
collective bargaining agreement or other contract with or commitment to any
labor union or association representing any employee of the Company or any of
the Company Subsidiaries, nor does any labor union or collective bargaining
agent represent any employees of the Company or any of the Company Subsidiaries.
No such agreement, contract or other commitment has been requested by, or is
under discussion by management of the Company or any of the Company Subsidiaries
(or any management group or association of which the Company or any of the
Company Subsidiaries is a member or otherwise a participant) with, any group of
employees or others, nor are there any other current activities known to the
Company, any of the Company Subsidiaries or any of Sellers to organize any
employees of the Company or any of the Company Subsidiaries into a collective
bargaining unit. The Company and each of the Company Subsidiaries are up to date
and has maintained appropriate records in respect of their respective salary
payment obligations and obligations concerning accrual of vacation time. There
is, and during the past three years there has been, no labor strike, dispute,
slow-down or work stoppage pending or, to the knowledge of Sellers, the Company
and the Company Subsidiaries, threatened against the Company or any of the
Company Subsidiaries. There are no pending or, to the knowledge of Sellers, the
Company and the Company Subsidiaries, threatened Actions against the Company or
any of the Company Subsidiaries or any current or former employee, officer or
director of the Company or any of the Company Subsidiaries before any
Governmental Entity responsible for the prevention of unlawful employment
practices.

(b) No Group Company has engaged in any agreement, arrangement or scheme or
artificially reduced payroll or similar Taxes.

(c) All non-Russian employees of any Group Company working in the Russian
Federation have valid work permits and registered visas (sponsored by the
Company or a Company Subsidiary) and are duly authorized for employment in the
Russian Federation in accordance with the Laws of the Russian Federation.

(d) All employees of each Group Company are duly registered in accordance with
the requirements of applicable Law (to the extent that the relevant Group
Company is obligated to verify such registration).

Section 3.24 Powers of Attorney; Bank Accounts.

Schedule 3.24 attached hereto contains a complete and accurate list of all
(i) outstanding powers of attorney or similar authorizations given by the
Company or any of the Company Subsidiaries, other than powers of attorney
granted to employees for routine non-substantial business tasks, and (ii) all
banks, securities brokers and other financial institutions at which the Company
and each Company Subsidiary has an account or maintains a banking, custodial,
trading or other similar relationship, together with a full description of each
such account or relationship and all Persons who are signatories thereunder or
who have access thereto.

Section 3.25 Customer Accounts Receivable; Inventories.

(a) All customer accounts receivable of the Company and each of the Company
Subsidiaries, whether reflected on the Russian Company Balance Sheet or
subsequently created, have arisen from bona fide transactions in the ordinary
course of business and are good and collectible at the aggregate recorded
amounts thereof, net of any applicable reserves for doubtful accounts which are
reflected on the Company Balance Sheet or accrued after the date of the Company
Balance Sheet in the ordinary course of business consistent with past practice.
The Company or the applicable Company Subsidiary has good and marketable title
to their respective accounts receivable, free and clear of all Liens. During the
three year period prior to the date hereof, neither the Company nor any of the
Company Subsidiaries has sold, pledged or otherwise disposed of any of its
accounts receivable in connection with any receivables-type financing or
factoring-type financing or similar transaction.

(b) The items held as inventory of the Company and each Company Subsidiary,
whether reflected on the Russian Company Balance Sheet or subsequently acquired,
are generally of a quantity and quality usable and/or salable at book value in
the ordinary course of business. The inventories of the Company and each Company
Subsidiary are reflected in the Company Balance Sheet and in their respective
books and records in accordance with US GAAP, PCAOB requirements and SEC
Regulation S-X. Sellers are not aware of any condition that could reasonably be
expected to adversely affect the quantity or quality of the inventories of the
Company and the Company Subsidiaries.

Section 3.26 Customers and Suppliers.

Schedule 3.26 accurately lists (a) the 25 (twenty-five) largest customers of the
Company and each of the Company Subsidiaries for the 12 (twelve) months ended
December 31, 2006 and the percentage of the Company’s and each Company
Subsidiary’s total sales represented by sales to each such customer during such
period, and (b) the 25 (twenty-five) largest suppliers of the Company and each
of the Company Subsidiaries for the 12 (twelve) months ended December 31, 2006
and the amount of purchases of goods or services therefrom during such period.
Since December 31, 2006, no such customer or supplier has ceased or reduced its
use of the services of, sales to, or provision of services to, the Company and
the Company Subsidiaries or has threatened to cease or reduce such use, sales or
provision of services after the date hereof. To the knowledge of Sellers, the
Company and each Company Subsidiary, no such customer or supplier is threatened
with bankruptcy or insolvency.

Section 3.27 Investment Representations.

(a) Sellers are acquiring the Parent Shares for their respective own account for
investment purposes only and not with a view to, or for sale or resale in
connection with, any public distribution of the Parent Shares or any interest
therein nor with any present intention of selling, distributing or otherwise
disposing of any of such shares. Each Seller further represents that it meets
the requirements of an “accredited investor” within meaning of Rule 501(a) of
the Securities Act.

(b) Neither Parent nor any Person representing Parent has made any
representation to any of Sellers with respect to Parent or the offering or sale
of any securities of Parent other than the representations made in this
Agreement.

(c) Each Seller understands that the Parent Shares have not been registered
under the Securities Act or any other applicable securities law and may not be
offered, sold or otherwise transferred except pursuant to the registration
requirements of the Securities Act or any other applicable securities law, or
pursuant to any other exemption therefrom, and in each case in compliance with
the conditions for transfer set forth in this Agreement and the Related
Agreements.

(d) Each Seller has received from Parent and has carefully examined, or
willingly has determined not to examine, the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2004, the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2005 (collectively,
the “Annual Reports”), the Company’s Quarterly Report on Form 10-Q for the
quarterly periods ended March 31, June 30 and September 30, 2006 and all Current
Reports on Form 8-K filed in 2006, all as filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act (collectively, the “SEC Reports”).

(e) Each Seller has had access to such financial and other information
concerning Parent and the Parent Shares as it has deemed necessary in connection
with its decision to invest in the Parent Shares, including an opportunity to
ask questions of and request information from Parent. Each Seller is aware that
the trading price of the Parent Shares is highly volatile and that significant
risks are associated with the ownership of the Parent Shares and with the
operations conducted by Parent, as indicated, in part, in the section of the
Annual Report entitled “Risk Factors.”

Section 3.28 No Unlawful Payments.

(a) None of Sellers, the Company or any of the Company Subsidiaries, nor any
director, officer, agent, employee or other Person associated with or acting on
behalf of any of Sellers, the Company or any of the Company Subsidiaries, has
(i) provided, or arranged for the provision of, any unlawful contribution, gift,
entertainment or other unlawful expense or service relating to any political
party or official thereof or any candidate for public office; (ii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended (the “Act”),
or any anti-corruption laws or regulations of the Russian Federation or of the
jurisdiction of organization or principal activities of Sellers, the Company or
any of the Company Subsidiaries; (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any Person (including any
representative or employee of any Governmental Entity); or (vi) violated or
operated in noncompliance with any export restrictions, anti-boycott
regulations, embargo regulations or other applicable domestic or foreign laws
and regulations.

(b) None of the assets and properties of Sellers, the Company or the Company
Subsidiaries (i) has been acquired by Sellers, the Company or any of the Company
Subsidiaries pursuant to a transaction that has involved directly or indirectly
an illegal payment to a representative or employee of any Governmental Entity or
(ii) represents the proceeds of any illegal activity.

Section 3.29 Interconnect Providers.

Since December 31, 2006, no major gateway operator or other major provider of
interconnect services to the Company, or any of the Company Subsidiaries has
ceased or reduced its provision of services to the Company or any Company
Subsidiary or threatened to cease or reduce its provision of such services.

Section 3.30 Intercompany Liabilities or Arrangements.

Except as Disclosed in Schedule 3.30, neither the Company nor any Company
Subsidiary owes, or is in any way obligated to pay, any amount to Sellers or any
of its Affiliates or Subsidiaries or any of their respective officers, directors
or employees (other than the Company and the Company Subsidiaries).

Section 3.31 No Liens.

Except as Disclosed, there are no Liens on the ownership, membership or other
equity interests in, and any assets or property of, the Company and any of the
Company Subsidiaries that secure the payment or performance of obligations of
any Person (other than the Company and any of the Company Subsidiaries).

Section 3.32 No Third Party Authorizations.

There are no Authorizations held in the name of any of Sellers or any of their
respective Affiliates or any of their respective employees, officers, directors,
stockholders or agents, on behalf of the Company or any of the Company
Subsidiaries.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to Sellers as of the date hereof and the
Closing Date (unless otherwise indicated), as follows (save as Disclosed but
only where and to the extent relevant):

Section 4.1 Organization and Authority.

Parent is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware, with full power and authority to
execute and deliver this Agreement and each of the Related Agreements to which
it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. Copies of the
certificate of incorporation and by-laws of Parent (as amended through the date
hereof) have heretofore been delivered to Sellers and are true, correct and
complete as of the date hereof.

Section 4.2 Due Authorization; Binding Obligation.

The execution, delivery and performance by Parent of this Agreement and each of
the Related Agreements, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary action on the
part of Parent. This Agreement and each of the Related Agreements required to be
executed on the date hereof to which Parent is a party has been duly and validly
executed and delivered by Parent. This Agreement and each of the Related
Agreements to which Parent is a party constitute the valid and binding
obligations of Parent, enforceable against Parent in accordance with their
respective terms, subject to the qualification, however, that the enforcement of
the rights and remedies created hereby and thereby is subject to bankruptcy and
other similar laws of general application relating to or affecting the rights
and remedies of creditors and that the availability of the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

Section 4.3 Regulatory Approvals.

Parent is not required to file, seek or obtain any Authorization in connection
with the execution, delivery and performance of this Agreement and the Related
Agreements by Parent or the consummation of the transactions contemplated hereby
and thereby.

Section 4.4 Capitalization of Parent.

As of February 22, 2007, the authorized capital stock of Parent consists of:
(i) 100,000,000 shares of common stock of Parent, of which 36,673,015 shares are
issued and outstanding and there are no shares held in the treasury of Parent,
and (ii) 10,000,000 shares of preferred stock of Parent, of which no shares are
issued. After giving effect to the issuance of all of the Parent Shares, the
Parent Shares shall constitute 8 % of the issued and outstanding capital stock
of Parent, which for the avoidance of doubt includes any Option Shares to be
Issued. Except as set forth in Schedule 4.4 attached hereto and the rights
granted to Sellers under this Agreement, at Closing there are no outstanding
options, warrants or other rights to purchase, obtain or acquire, or any
outstanding capital stock or securities or obligations convertible into or
exchangeable for, any shares of capital stock or any other securities of Parent
and Parent, except as set forth in Schedule 4.4, is not obligated, now or in the
future, contingently or otherwise, to issue, purchase or redeem capital stock or
any other securities of Parent to or from any Person.

Section 4.5 Parent Shares.

(a) The Parent shall assure that the issuance of the Parent Shares to Sellers by
Parent has been duly authorized by Parent’s governing bodies.

(b) The Parent Shares will, on issue and receipt of payment therefore in
accordance with the terms of this Agreement, be validly issued in accordance
with the Laws of the State of Delaware, fully paid and non-assessable and free
from all Liens and other third party rights other than those Liens and rights
created under the Related Agreements, Liens arising from securities laws and any
other Liens or rights created or caused by Sellers.

Section 4.6 Good Standing

(a) Parent has filed with the SEC all forms, reports, schedules, statements and
other documents required to be filed by it since January 1, 2006 (collectively,
the “Parent SEC Documents”). The Parent SEC Documents (i) do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which, and time when, they were made, not misleading
and (ii) comply in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, and the applicable
rules and regulations of the SEC thereunder.

(b) The financial statements of Parent included in the Parent SEC Documents,
including any related notes thereto, comply in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with US GAAP
applied on a consistent basis during the periods involved (except as may be set
forth in the notes thereto and subject, in the case of the unaudited statements,
to normal, recurring audit adjustments not material in amount) and fairly
present the consolidated financial position of Parent and its consolidated
subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods indicated.

(c) Except as disclosed in the Parent SEC Documents, since March 16, 2006
(a) there has not been any event, circumstance, change or effect that has had or
reasonably could be expected to have a material adverse effect on Parent, and
(b) the business of Parent and its subsidiaries has been conducted only in the
ordinary course.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers as of the date hereof and the
Closing Date (unless otherwise indicated), as follows (save as Disclosed but
only where and to the extent relevant):

Section 5.1 Organization and Authority.

Buyer is a corporation duly organized and validly existing under the Laws of the
State of Delaware, with full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.

Section 5.2 Due Authorization; Binding Obligation.

The execution, delivery and performance by Buyer of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of Buyer. This Agreement has been
duly and validly executed and delivered by Buyer. This Agreement constitutes the
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to the qualification, however, that the enforcement of
the rights and remedies created hereby is subject to bankruptcy and other
similar laws of general application relating to or affecting the rights and
remedies of creditors and that the availability of the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

Section 5.3 Regulatory Approvals.

Subject to Buyer obtaining such Authorizations as may be required from the FAS
to acquire the Transferred Shares, Buyer is not required to file, seek or obtain
any Authorization in connection with the execution, delivery and performance of
this Agreement by Buyer, or the consummation of the transactions contemplated
hereby.

Section 5.4 Legal Proceedings.

(a) There are no Actions pending or, to the knowledge of Buyer, threatened
against, relating to or affecting Buyer or any of its assets and properties
which may result in the issuance of an order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement; and

(b) There are no facts or circumstances known to Buyer that may give rise to any
Action or proceeding that would be required to be disclosed pursuant to
paragraph (a) above.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 General Conditions Precedent to Obligations of Buyer and Parent.

The obligations of Buyer and Parent to perform their respective obligations
under this Agreement and the Related Agreements to which either of them is a
party and to effect the Acquisition are subject to the satisfaction of the
following conditions unless waived in writing (to the extent such conditions can
be waived) by each of Buyer and Parent:

(a) Accuracy of Representations. The representations and warranties of Sellers
set forth in Article III hereof shall be true and correct on the Closing Date in
all material respects and Sellers shall have each delivered to Buyer and Parent
a certificate to that effect, dated the Closing Date, and signed by an
authorized representative of each of the Sellers, provided, however, that this
conditions shall be deemed to be satisfied provided that any breach of any
representation or warranty individually or collectively is not, or reasonably
likely not to result in, a Material Adverse Event.

(b) Performance of Covenants. Each and all of the covenants and agreements of
Sellers to be performed or complied with prior to or on the Closing Date shall
have been duly performed or complied with by Sellers in all material respects,
and Sellers shall have each delivered to Buyer and Parent a certificate to that
effect, dated the Closing Date, and signed by an authorized representative of
each of Sellers, provided, however, that this conditions shall be deemed to be
satisfied provided that any breach of any covenant individually or collectively
is not, or reasonably likely not to result in, a Material Adverse Event

(c) No Material Adverse Event. Since the Execution Date, there has not been,
with respect to the Company or any of the Company Subsidiaries any Material
Adverse Event.

(d) Governmental Approvals. (i) Buyer shall have obtained such Authorization
from the FAS as is required in order to carry out the Acquisition. (ii) Any and
all other Authorizations required by applicable Law from any Governmental Entity
to proceed with the transactions contemplated hereby shall have been obtained by
each of the Parties.

(e) Telecommunication Facilities and Equipment. Sellers shall have delivered to
Parent and Buyer evidence reasonably satisfactory to the Parent and Buyer that
no less than 100 DEZ Agreements have been executed and are in full force and
effect and at least 50 projects to be implemented based on such agreements have
been approved by the RosSvyazNadzor and no less than telecommunication
installations on at least 2,600 buildings have been commissioned by
RosSvyazNadzor.

(f) Legal Proceedings. No injunction shall be in effect prohibiting or
restraining the transactions contemplated by this Agreement and no Action shall
have been commenced or threatened by any Governmental Entity to restrain or
challenge the transactions contemplated by this Agreement or seeking to obtain
material damages from any of Buyer, Parent, any of their Affiliates, the Company
or any of the Company Subsidiaries if such transactions are consummated.

(g) Execution of Related Agreements. Each of the Related Agreements shall have
been duly entered into by all parties thereto (other than Parent and Buyer) and
shall be in full force and effect as of the Closing.

(h) Third Party Consents. Duly executed copies of the following third party
consents and approvals required in connection with the Acquisition, shall have
been delivered to Parent and Buyer and shall be in form and substance
satisfactory to Parent and Buyer: (1) VTB consent; (2) consents of each Seller
waiving its right of first refusal in connection with the Acquisition; and
(3) such other third party consents as are necessary in connection with the
transactions contemplated hereby.

(i) Intercompany Accounts and Contracts. Effective immediately prior to the
Closing:

(i) all amounts then payable by Sellers or any Affiliate to the Company or any
Group Company shall have been repaid in full and evidence satisfactory to Parent
and Buyer thereof shall have been delivered to Parent and Buyer and all
contracts or agreements between any Group Company and any of Sellers and their
respective Affiliates shall have been terminated to agreed to be terminated with
the effect on Closing without cost or penalty to any Group Company;

(ii) all amounts due and payable to or from Mircom Trading Limited have been
repaid by each relevant Group Company in full and evidence satisfactory to
Parent and Buyer thereof shall have been delivered to Parent and Buyer, and all
contracts or agreements shall have been terminated or agreed to be terminated
with effect on Closing without any cost or penalty to any Group Company;

(j) Repayment of Indebtedness. Except for the Indebtedness which is contemplated
to be repaid with the proceeds of the Buyer Loan, all Indebtedness of the
Company or any Company Subsidiary owed to any of Sellers, Controlling
Shareholder, or any of their respective Affiliates shall either be fully repaid,
and to the extent, not repaid,

(i) converted into share capital of the Company, and

(ii) 100% of such Indebtedness not repaid or converted shall be fully assigned
(with recourse against the assignor) by the holder thereof to Buyer or its
designated Affiliate free of charge, and

evidence of such extinguishment, conversion, or assignment satisfactory to
Parent and Buyer shall have been delivered to Parent and Buyer.

(k) Dividends. No dividends shall have been declared or be due and payable in
favor of any shareholder of the Company or any holder of any capital stock or
other ownership, equity or membership interest of any Company Subsidiary.

(l) Delivery of Financial Statements. Sellers shall have complied with the
provisions of Section 8.5.

(m) Divestiture. No Group Company shall own or hold any interest in LLC Corbina
Media, CJSC Corbina Seti, OJSC Novotel, and (1) the word “Corbina” shall no
longer be a part of their registered or trade name and none of such persons is
entitled to use “Corbina” in their business for any purpose whatsoever, and
(2) such interests shall have been fully and irrevocably divested without
recourse to any Group Company.

(n) Escrow Account. The Parties shall have opened the Escrow Account.

(o) Confirmation Certificate. Buyer and Parent shall have received a certificate
signed by the chief financial officer of each Seller, dated the Closing Date, to
the effect that, to such officer’s knowledge, the conditions set forth in
Section 6.1(a)-(n) hereof have been satisfied or waived.

Upon satisfaction of waiver of conditions set forth in Section 6.1(a)-(o)
hereof, Buyer and Parent, acting jointly, shall promptly deliver to Sellers the
joint Buyer/Parent Completion Notice.

Section 6.2 General Conditions Precedent to Sellers’ Obligations.

The obligations of Sellers to perform their respective obligations under this
Agreement and the Related Agreements and to effect the Acquisition are subject
to the satisfaction of the following conditions unless waived in writing (to the
extent such conditions can be waived) by Sellers, as applicable:

(a) Accuracy of Representations. The representations and warranties of Parent
and Buyer set forth in Articles IV and V hereof shall be true and correct on the
Closing Date in all material respects and Buyer and Parent shall have each
delivered to the Sellers a certificate to that effect, dated the Closing Date,
and signed by an authorized representative of each of Buyer and Parent,
provided, however, that this conditions shall be deemed to be satisfied provided
that any breach of any representation or warranty individually or collectively
is not, or reasonably likely not to result in, a Material Adverse Event.

(b) Performance of Covenants. Each and all of the covenants and agreements of
Buyer and Parent to be performed or complied with prior to or on the Closing
Date shall have been duly performed or complied with by Buyer and Parent in all
material respects, as the case may be, and Buyer and Parent shall have each
delivered to Sellers a certificate to that effect, dated the Closing Date, and
signed by an authorized representative of each of Buyer and Parent.

(c) Governmental Approvals. (i) Buyer shall have obtained Authorization from the
FAS required in order to carry out the Acquisition; and (ii) Any and all other
Authorizations required by applicable law from any Governmental Entity to
proceed with the transactions contemplated hereby shall be obtained by each of
the Parties.

(d) Legal Proceedings. No injunction shall be in effect prohibiting or
restraining the transactions contemplated by this Agreement and no Action shall
have been commenced or threatened by any Governmental Entity to restrain or
challenge the transactions contemplated by this Agreement or the Related
Agreements or seeking to obtain material damages from Sellers if such
transactions are consummated.

(e) Authorization of Acquisition. The Buyer/Parent Closing Resolutions shall
have been provided to Sellers.

(f) No Parent Adverse Event. Since the Execution Date there shall not have been,
with respect to the Parent, any Parent Adverse Event.

(g) Escrow Account. The Parties shall have opened the Escrow Account.

(h) Execution of Related Agreements. Each of the Related Agreements shall have
been duly entered into by all parties thereto (other than Sellers and the
Company) and shall be in full force and effect as of the Closing.

(i) Confirmation Certificate. Sellers shall have received a certificate signed
by the chief financial officer of each Buyer and Parent, dated the Closing Date,
to the effect that, to such officer’s knowledge, the conditions set forth in
Section 6.2(a)-(h) hereof have been satisfied or waived.

Upon satisfaction of waiver of conditions set forth in Section 6.2(a)-(i)
hereof, the Sellers acting jointly, shall promptly deliver to Buyer and Parent
the joint Sellers’ Completion Notice.

Section 6.3 FAS. Buyer shall use its best efforts to obtain the required
Authorization from FAS and Sellers shall use their best efforts to assist Buyer
in obtaining such Authorization, provided that neither Party shall be required
to divest any of its business or assets in connection therewith nor commit to
any such divestiture nor commit to any condition or term that may have a
material adverse effect on its business or its prospects.

ARTICLE VII

CONDUCT OF BUSINESS

Section 7.1 General.

(a) Sellers agree to cause each Group Company, prior to the Closing Date,

(i) to conduct its business in the ordinary course in accordance with present
policies and as heretofore conducted, including, but not limited, to continuing
of construction of Homenet with cash financing from the Company, operational
cash flows and debt financing to be provided by Seller 1 in accordance with the
Business Plan (or if provided, with the proceeds of the Bridge Financing);

(ii) to maintain or renew all existing Authorizations and to comply with all of
the terms and conditions thereof;

(iii) Save for the Indebtedness to be repaid with the proceeds of the Buyer
Loan, fully repay all loans or other Indebtedness owed by any Group Company to
the Sellers or their Affiliates;

(iv) report to Parent, as and when requested, concerning the status of the
business and operations of any Group Company.

(b) From and after the date hereof, and prior to the Closing Date, Sellers shall
not permit any Group Company to engage in any of the following, without the
prior written approval of Buyer and Parent (which consent shall not be
unreasonably withheld or delayed) or except as envisaged herein:

(i) changing or altering its corporate structure or amending its charter
documents or by-laws or other governing documents, or initiating or undertaking
any liquidation or dissolution;

(ii) issuing or selling any shares of its capital stock, any ownership,
membership or equity interests, or any other securities or issuing any
securities convertible into or exchangeable for, or options, warrants to
purchase, scrip, rights to subscribe for, calls or commitments of any character
whatsoever relating to, or entering into any contract, understanding or
arrangement with respect to the issuance of, any ownership, membership or equity
interests, any shares of its capital stock or any of its other securities, or
entering into any arrangement or contract with respect to the purchase,
redemption or voting of its ownership, membership or equity interests or shares
of its capital stock, or adjusting, splitting, reacquiring, redeeming, combining
or reclassifying any of its securities, or making any other changes in its
capital structure;

(iii) directly or indirectly, establishing any new subsidiary, or making any
equity investment in, or advancing any funds to, any Person involving an
aggregate amount for all Group Companies in excess of US $50,000 (Fifty Thousand
US Dollars) (or the equivalent thereof in any other currency);

(iv) incurring (contingently or otherwise) any Indebtedness, other than in the
ordinary course of business, but in no event shall the aggregate of such amount
incurred for all Group Companies in the aggregate exceed US $19,000,000
(Nineteen Million US Dollars) (or the equivalent thereof in any other currency)
(provided that, for the avoidance of doubt, this provision shall not affect the
determination of the Adjustment Amount);

(v) incurring (contingently or otherwise) any other obligation or liability
except for normal operating purposes in the ordinary course of business but not
in excess of US $500,000 (Five Hundred Thousand US Dollars) (but excluding
liabilities provided for in the Business Plan);

(vi) declaring, setting aside or paying any dividends (in cash or in kind) on,
or making any distributions in respect of, any capital stock or other ownership,
membership or equity interests of any Group Company (except in case such
dividends or distributions are due to another Group Company);

(vii) entering into, amending or affirmatively renewing or terminating any
contract, commitment, lease (whether of Real Property or any personal
(movable) property) or other agreement, except on an arm’s length basis and in
the ordinary course of business;

(viii) guaranteeing or entering into any obligation to guarantee the obligation
of any Person;

(ix) mortgaging, pledging or subjecting to any Lien, any of the assets,
properties or business, except in connection with the financing approved by
Buyer provided by reputable banks;

(x) selling or otherwise transferring or leasing any properties or assets or
canceling any debt or claim or waiving any right, or purchasing or otherwise
acquiring or leasing any properties or assets, in each case except in the
ordinary course of business and in excess, individually, of US $100,000 (One
Hundred Thousand US Dollars);

(xi) permitting to lapse any material right with respect to any Intellectual
Property or other intangible asset used in the conduct of the business of any
Group Company;

(xii) granting any increase in wages or salary rates or in employment,
retirement, severance, termination or other benefits or paying any bonus, or
making any loan to any officer, director or employee, and other than increases
or bonuses in the ordinary course consistent with past practice or required by
any agreement in effect as of the date of this Agreement and which is disclosed
in any of the Schedules hereto, or entering into any employment contract with
any Person (with compensation in excess of US$25,000 per annum), or adopting any
bonus, profit sharing, compensation, stock option, pension, retirement, deferred
compensation, employment or other employee benefit plan, agreement, trust, plan,
fund or other arrangement for the benefit or welfare of any employee of any
Group Company;

(xiii) accelerating the collection of accounts receivable, delaying the payment
of accounts payable or deferring maintenance and other expenses, reducing
inventories, or otherwise increasing cash on hand, in a manner inconsistent with
past practice or not in the ordinary course of business;

(xiv) paying or prepaying any Indebtedness, except as required or permitted by
the existing debt instrument, this Agreement, or the Related Agreements;

(xv) making any tax election, settling or compromising any material liability
for Taxes, preparing and filing tax returns or declarations other than in
accordance with applicable Law and on a basis consistent with the Company’s and
the Company Subsidiaries’ past practices or, other than in the ordinary course
of business, engaging in any transaction or operating the business in a manner
that would directly or indirectly result in any liability for Taxes of the
Company or any of the Company Subsidiaries;

(xvi) making any material changes in the type or amount of the insurance
coverages;

(xvii) making any material change in its accounting methods or practices; or

(xviii) agreeing, in writing or otherwise, to do any of the foregoing.

ARTICLE VIII

FURTHER AGREEMENTS AND ASSURANCES

Section 8.1 Government Filings and Approvals.

(a) Each of Sellers, Buyer, and Parent agrees to use its reasonable best efforts
to comply promptly with all requests or requirements which applicable Law or any
Governmental Entity may impose on them with respect to the transactions which
are the subject of this Agreement. The reasonable best efforts of Sellers,
Buyer, and Parent shall include, but shall not be limited to, a good faith
response, in cooperation with one another, to all requests for information,
documentary or otherwise, by any Governmental Entity; provided, however, that
none of Sellers, Buyer, and Parent, nor any of their Affiliates, shall be
required to divest any operations, assets or business in connection with the
receipt of clearance of the transactions contemplated hereunder.

(b) Notwithstanding the generality of the foregoing, as promptly as practicable
after the Execution Date, Buyer agrees to submit an application with the FAS
seeking approval of the transactions contemplated hereunder.

Section 8.2 Corporate Investigation by Buyer and Parent.

Until the Closing Date (or termination of this Agreement in accordance with the
terms hereof), Sellers shall give and shall cause the Company and the Company
Subsidiaries to give to Buyer and Parent and their attorneys, accountants and
other representatives, reasonable access during normal business hours to make or
cause to be made such investigation of the properties and business of the
Company and the Company Subsidiaries and of their financial and legal condition
as Buyer or Parent may deem necessary or advisable to familiarize itself with
such properties and business, provided that such investigation shall not
interfere unnecessarily with normal operations. Sellers agree to furnish, and to
cause the Company and the Company Subsidiaries to furnish, such financial and
operating data and other information with respect to the business and properties
of the Company and the Company Subsidiaries as Buyer or Parent shall from time
to time reasonably request.

Section 8.3 Memorandum of Understanding.

Except as provided in Section 8.4(a), the memorandum of understanding, dated
December 15, 2006, between Parent and Controlling Shareholder (the “Memorandum
of Understanding”) is hereby terminated.

Section 8.4 Confidentiality.

(a) If the Acquisition is not consummated, then the confidentiality provisions
contained in the Memorandum of Understanding shall continue to remain in full
force and effect and the parties thereto shall remain obligated thereunder in
accordance with the terms thereof.

(b) If the Acquisition is consummated, Sellers shall, and shall cause each of
their respective Affiliates and each of their directors, officers, employees,
agents, advisors (including financial advisors) and representatives
(“Representatives”) to (i) maintain in confidence any and all Confidential
Information and (ii) refrain from using any and all such Confidential
Information for their own benefit or in competition with or otherwise to the
detriment of Buyer, Parent, any of their Affiliates, the Company or any of the
Company Subsidiaries.

(c) Sellers shall, and shall cause each of their respective Affiliates and each
of their directors, officers, employees, agents, advisors (including financial
advisors) and representatives (“Representatives”) of Sellers and their
respective Affiliates to (i) maintain in confidence any and all Confidential
Information and (ii) refrain from using any and all such Confidential
Information for their own benefit or in competition with or otherwise to the
detriment of Buyer, Parent, any of their Affiliates, the Company or any of the
Company Subsidiaries.

(d) In addition to the obligations concerning the Confidential Information set
out above, if the Acquisition is consummated, Sellers shall, and shall cause
each of their respective Affiliates and each of the Representatives of Seller
and their respective Affiliates to (i) maintain in confidence any and all
information provided to Sellers, and their respective Affiliates or any of their
Representatives concerning Parent or Buyer, or otherwise learned by Sellers and
their respective Affiliates or any of their Representatives, in the course of
the negotiation of this Agreement and the transactions contemplated hereby and
through its due diligence investigation, and (ii) refrain from using any and all
such information for its own benefit or in competition with or otherwise to the
detriment of Buyer, or Parent, or any of their Subsidiaries or other Affiliates.
It is understood that Sellers shall have no liability hereunder for disclosure
or use of any such information which (i) is in or, through no fault of Sellers,
their respective Affiliates, their respective Representatives or their
Affiliates comes into the public domain, or (ii) was acquired by Sellers from
other sources after the Closing, provided such sources are not, to Sellers’
knowledge, bound by any confidentiality agreement with Buyer, Parent or any
Affiliate or Subsidiary thereof (including the Company and the Company
Subsidiaries) or (iii)  Sellers are legally required to disclose.

Section 8.5 Preparation and Delivery of 2006 Audited Financial Statements and
2007 Interim Financial Statements.

Sellers hereby agree that Sellers shall use their respective reasonable efforts
to deliver to Buyer and Parent:

(a) the 2006 Audited Financial Statements as soon as practicable after the date
hereof and, in any case, prior to Closing; and

(b) within 20 (twenty) days after the end of each calendar quarter of 2007
ending prior to the Closing Date, the 2007 Interim Financial Statements for the
relevant quarter, provided that the 2007 Interim Financial Statements for the
first quarter of 2007 shall be delivered on May 15, 2007.

Section 8.6 Cooperation in Defense of Action.

In the event that on or before the Closing Date, any Seller shall become aware
that the Company or any Company Subsidiary is threatened by, subject to or is
liable to be subject to an Action, such Seller agrees to promptly notify Buyer
and Parent to such effect and to cooperate fully and in good faith with Buyer
and Parent in defending against or bringing a counterclaim in respect of such
Action. In such event, Sellers further agrees to take (and to cause the Company
and any Company Subsidiary to take, as required) all necessary steps, including
without limitation executing any required legal instruments, in furtherance of
defending the Company or any Company Subsidiary or bringing a counterclaim in
respect of such Action.

Section 8.7 Best Efforts; Execution of Additional Documents.

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its reasonable best efforts to cause the Closing to occur.

(b) Without further consideration, within a reasonable period of time after the
Closing, as and when requested by any Party, each Party shall execute and
deliver, or cause to be executed and delivered, to the other Party or Parties
all such documents and instruments, and shall take, or cause to be taken, all
such other actions, as the first Party may reasonably deem necessary or
desirable to evidence the consummation of the transactions contemplated by this
Agreement and carry out any post-closing matters provided for hereunder.

(c) The Sellers shall use best efforts to procure that the Company complies with
the roll-out plan set forth on Exhibit E.

Section 8.8 Insurance.

Until the Closing Date, Sellers shall maintain or cause the Company and the
Company Subsidiaries to maintain in full force and effect all presently existing
insurance coverage or equivalent substitutes therefor with respect to the
Company and the Company Subsidiaries and their respective businesses, and will
take no action that will cause a cancellation, or a lapse or reduction in
benefits thereof. Sellers shall take such action as may be necessary to assure
the availability to the Company and the Company Subsidiaries on or after the
Closing Date of the full benefits of liability insurance purchased on an
“occurrence basis” by Sellers and their respective Affiliates (other than the
Company or any of the Company Subsidiaries) covering the Company and the Company
Subsidiaries for the periods prior to the Closing Date, subject to the terms,
conditions and limitations in such policies, and shall cooperate with Buyer and
Parent in making any claims thereunder.

Section 8.9 Investment Covenants.

(a) Subject to paragraph (b) immediately below, Sellers agree that none of the
Parent Shares will be offered or sold in the absence of registration under the
Securities Act and any applicable state securities laws or, in the opinion of
counsel acceptable to Parent, pursuant to an exemption from the registration
requirements of the Securities Act and any applicable state securities laws.
Sellers will not transfer any Parent Shares in violation of the provisions of
any applicable federal, state or foreign securities laws. Sellers further agree
that no hedging transactions involving the Parent Shares shall be conducted
unless such transactions are conducted in compliance with the Securities Act and
the Exchange Act.

(b) Save in connection with the Demand Registration (as defined in the
Registration Rights Agreement and the VTB Pledge over Parent Shares), for a
period of 6 (six) months after the Closing Date, Sellers will not offer,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any of
the Parent Shares or securities convertible into or exchangeable or exercisable
for any of the Company Shares, or publicly disclose the intention to make any
such offer, sale, pledge disposition or filing, without the prior written
consent of Parent.

Section 8.10 Non-Interference.

None of Sellers nor any of their respective Affiliates shall,

(a) for a period of two years following the Closing Date,

(i) interfere with the Company’s or any Company Subsidiary’s relationship with,
or endeavor to employ or entice away from the Company or any Company Subsidiary,
any individual who at any time on or after the Execution Date was an employee of
any Group Company, or

(ii) induce or attempt to induce by any means any customer, supplier or other
business relation of any Group Company to cease doing business with the Company
or any Company Subsidiary, or in any way interfere with the relationship between
the Company and the Company Subsidiaries and their customers, suppliers and
other business relations (except that conduct of ordinary business by
MosCableCom, controlled directly or indirectly by an Affiliate of Ansley shall
not be deemed to be in breach of Section 8.10(a));

(b) at any time after the date of this Agreement, directly or indirectly use,
attempt to or permit any person (other than Seller or any Group Company) to use
in the course of any business on its own account or in conjunction with or on
behalf of any Person, any trade mark or service mark, trade name, design or logo
(whether registered or not and including the scheduled Intellectual Property)
used in the business of any Group Company (including the trade name “Corbina” or
company name “Corbina” in any alphabet or transcription) or any other name,
logo, trade or service mark or design which is or might be confusingly similar
thereto.

Section 8.11 Additional Disclosure.

(a) Sellers shall promptly notify Parent of, and furnish Parent any information
that it may reasonably request with respect to, the occurrence to the knowledge
of any Seller, the Company and the Company Subsidiaries of any event or
condition or the existence to the knowledge of any Seller of any fact that would
cause any of the conditions to any Party’s obligation to consummate the purchase
and sale of the Transferred Shares not to be fulfilled.

(b) Buyer or Parent shall promptly notify Sellers of, and furnish Sellers any
information it may reasonably request with respect to, the occurrence to Buyer’s
or Parent’s knowledge of any event or condition or the existence to the
knowledge of Buyer or Parent of any fact that would cause any of the conditions
to any Party’s obligation to consummate the purchase and sale of the Transferred
Shares not to be fulfilled.

(c) Any agreements, contracts, leases, licenses, commitments or instruments of
the Company or any Company Subsidiary entered into between the date hereof and
Closing that would have been required to be listed on Schedule 3.17 if entered
into prior to the date hereof shall be delivered to Parent and Buyer by Sellers
promptly after being entered into and shall be deemed to be “Contracts” for the
purposes of this Agreement.

Section 8.12 Conduct of Business by Parent.

From and after the date hereof, and prior to the Closing Date, Parent shall not
engage in any of the following, without the prior written approval of Sellers:

(a) change or alter its corporate structure or amend its charter documents or
by-laws or other governing or organizational documents, or initiate or undertake
its liquidation or dissolution, except for internal corporate restructurings
that do not result in the transfer of assets outside of the Parent group of
companies; or

(b) take any action to delist its capital stock from NASDAQ.

Section 8.13 Execution of Related Agreements.

Sellers shall execute and deliver at the Closing each of the Related Agreements
to which it is a party and shall cause the Company to execute and deliver at the
Closing each of the Related Agreements to which it is a party.

Section 8.14 Cooperation on Tax Matters.

The Parties shall without further consideration reasonably cooperate with each
other, and shall cause their respective Representatives to reasonably cooperate
with each other in connection with the preparation of any Returns and conducting
any tax audit or other proceedings in respect of Taxes. In the event of any tax
audit, tax hearing or other such tax proceeding involving either the Company or
any of the Company Subsidiaries for which either Buyer or Sellers may be liable
under this Agreement, each Party shall provide reasonable notification to the
other party prior to the commencement of such event, or if giving such notice is
not reasonably practicable, then immediately upon commencement of any such
event. During any such tax proceeding, each Party agrees to reasonably consult
and take into account the views (in a manner consistent with positions taken
prior to the Execution Date of the other Party. Each Party shall also have the
right to request that a representative be present during such tax audit, tax
hearing or other such tax proceeding.

Section 8.15 Foreign Corrupt Practices Act.

(a) The Parties represent and acknowledge that certain applicable Laws of both
the Russian Federation and of the United States of America shall apply to the
transactions contemplated by this Agreement. The Parties represent that each is
familiar with the Act, and, in particular, with the provisions of the Act which
prohibit the payment or giving anything of value either directly or indirectly
by a representative of a company formed in a jurisdiction of the United States
of America or as otherwise provided by the Act to an official of a foreign
government (including political party officials and candidates for public
office) for the purpose of influencing an act or decision in his or her official
capacity, or inducing him or her to use his or her influence with the foreign
government or any Governmental Entity thereof, to assist a company in obtaining
or retaining business for or with, or directing business, to any Person.

(b) Each of Parent and Buyer covenants to Sellers, and Sellers covenant to each
of Parent and Buyer, that it shall not take any action that would constitute a
violation of the Act.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification by Sellers.

(a) Sellers shall severally and jointly indemnify, defend, save and hold each of
Buyer and Parent and any of their Affiliates (including, after the Closing, the
Company and any Company Subsidiary) and any of its and their respective
directors, officers, employees or agents (“Parent Affiliates”) harmless from and
against any and all damage, liability, loss, penalty, expense, assessment,
judgment or deficiency of any nature whatsoever (including, without limitation,
reasonable attorneys’ fees and expenses, consultants’ and investigators’ fees
and expenses and other costs and expenses incident to any suit, action or
proceeding) actually incurred or sustained by Buyer, Parent or any Parent
Affiliate which shall arise out of or result from (i) any breach of any
representation and warranty given or made by Sellers in Article III or in any
certificate delivered by any of the Sellers under this Agreement or (ii)  the
noncompliance with or nonperformance of any agreement, obligation or covenant of
any of the Sellers under this Agreement.

(b) Unless otherwise provided for herein, in no event shall the total liability
of Sellers in connection with all Claims under this Agreement exceed
US$5,000,000 (Five Million US Dollars), except that:

(i) the liability of Sellers for breach of any Title Representations and
Warranties shall not exceed the sum of



  (1)   the aggregate notional purchase price of the Parent Shares obtained by
multiplying the number of Parent Shares represented by the Stock Certificates by
the per share price for such shares set out in Section 2.3; and



  (2)   US$10,000,000 (Ten Million US Dollars); and

(ii) the liability of Sellers in connection with any Claim in relation to a
breach of the Tax Representations and Warranties shall not exceed US$20,000,000
(Twenty Million US Dollars), provided that any Taxes-related claims against the
Company or the Buyer arising out or in connection with the application of the
proceeds of the Buyer’s Loan (whether or not in breach of the Tax
Representations and Warranties) shall be fully indemnified by the Sellers and
shall not be subject to the foregoing limitation and shall not reduce the
liability of the Sellers for breach of the Tax Representations and Warranties
provided for in this Section 9.1(b)(ii).

Section 9.2 Sellers Protections.

The following provisions shall apply to any claim brought by Buyer, Parent or
any Parent Affiliate:

(a) Sellers are not liable in respect of an individual Claim unless the amount
that would otherwise be recoverable from the Sellers in respect of that Claim
exceeds US$10,000 (Ten Thousand US Dollars).

(b) Sellers are not liable in respect of a Claim unless and until the amount
that would otherwise be recoverable from the Sellers in respect of that Claim,
when aggregated with any other amount or amounts recoverable in respect of other
Claims (excluding any amounts in respect of a Claim for which Sellers have no
liability because of Section 9.2 (a) exceeds US$1,000,000 (One Million US
Dollars) and in the event that the aggregated amounts exceed US$1,000,000 (One
Million US Dollars) in which event the entire amount of such Claims shall be
recoverable (subject to Section 9.1(b)).

(c) Sellers are not liable in respect of a Claim unless Buyer, Parent or any
Parent Affiliate has given Sellers written notice of the Claim (stating in
reasonable detail the nature of the Claim and, if practicable, the amount
claimed):

(i) on or before the third anniversary of the Closing Date in respect of a Claim
in connection with the Title Representations and Warranties or the Tax
Representations and Warranties; and

(ii) on or before the first anniversary of the Closing Date in respect of any
other Claim.

(d) Sellers are not liable in respect of a Claim to the extent that the matter
giving rise to the Claim arises wholly or partially from an event on or before
or after Closing Date at the request or direction of, a Parent Affiliate or an
authorized agent or adviser of a Parent Affiliate.

(e) No Parent Affiliate is entitled to recover more than once in respect of any
one matter giving rise to a Claim.

(f) Nothing in this Agreement restricts or limits each Parent Affiliate’s
general obligation at law to mitigate any loss or damage which it may incur in
consequence of a matter giving rise to a Claim.

Section 9.3 Indemnification by Parent and Buyer.

Each of Parent and Buyer, severally and jointly, will indemnify, defend, save
and hold Sellers and any of their respective Affiliates and any of its or their
respective directors, officers, employees or agents (“Sellers’ Affiliates”)
harmless from and against any and all damage, liability, loss, penalty, expense,
assessment, judgment or deficiency of any nature whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses, consultants’ and
investigators’ fees and expenses and other costs and expenses incident to any
suit, action or proceeding) actually incurred or sustained by any of Sellers or
any of Sellers’ Affiliates which shall arise out of or result from (a) any
breach of any representation and warranty given or made by Parent in Article IV
or by Buyer in Article V herein or in any certificate delivered by Parent or
Buyer under this Agreement, or (b) the noncompliance with or nonperformance of
any agreement, obligation or covenant of Parent or Buyer under this Agreement ,
provided that none of the Sellers nor any Sellers’ Affiliate shall be entitled
to recover any amount under this Section 9.3 unless and until the aggregate
amount which Sellers and Sellers’ Affiliates are entitled to recover in respect
of all then existing claims for indemnification exceeds US$1,000,000 (One
Million US Dollars) (or the equivalent thereof in any other currency), in which
event the entire amount of such claims shall be recoverable.

Section 9.4 Buyer and Parent Protections.

(a) Neither Buyer nor Parent nor any Parent Affiliate is liable in respect of a
Claim to the extent that the matter giving rise to the Claim arises wholly or
partially from an event on or before or after Closing Date at the request or
direction of a Sellers’ Affiliate or an authorized agent or adviser of a
Sellers’ Affiliate.

(b) No Sellers’ Affiliate is entitled to recover more than once in respect of
any one matter giving rise to a Claim.

(c) Nothing in this Agreement restricts or limits each Sellers’ Affiliate’s
general obligation at law or in equity to mitigate any loss or damage which it
may incur in consequence of a matter giving rise to a Claim.

Section 9.5 Third-Party Claims.

(a) Reasonably promptly after service of notice of any Action by any third
Person in any matter in respect of which indemnity may be sought from a Party
pursuant to this Agreement, the Party in receipt of the Claim (the “Indemnified
Party”) shall promptly notify the other Party (or Parties as the case may be)
(the “Indemnifying Party”) of the receipt thereof. Failure to give such notice
promptly shall not relieve the Indemnifying Party of its obligation hereunder.

(b) Unless the Indemnifying Party shall notify the Indemnified Party that the
Indemnifying Party elects to assume the defense of any such Action or settlement
thereof (such notice to be given as promptly as reasonably possible in view of
the necessity to arrange for such defense (and in no event later than twenty
(20) days following the aforesaid notice) and to be accompanied by an
acknowledgment of the Indemnifying Party’s obligation to indemnify the
Indemnified Party in respect of such matter), the Indemnified Party shall assume
the defense of any such Action or settlement thereof. Such defense shall be
conducted expeditiously (but with due regard for obtaining the most favorable
outcome reasonably likely under the circumstances, taking into account costs and
expenditures) and the Indemnifying Party or Indemnified Party, as the case may
be, shall be advised promptly of all developments.

(c) If the Indemnifying Party assumes the defense, the Indemnified Party will
have the right to participate fully in any such Action and to retain its own
counsel, but the fees and expenses of such counsel will be at its own expense
unless (i) the Indemnifying Party shall have agreed to the retention of such
counsel or (ii) the named parties to any such Action (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. No settlement of a Claim
by either Party shall be made without the prior written consent of the other
Party (or Parties as the case may be), which consent shall not be unreasonably
withheld or delayed.

(d) Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to assume the defense of any such Action (and shall be liable for the fees and
expenses of counsel incurred by the Indemnified Party in defending such matter)
to the extent that the Action seeks an order, injunction or other equitable
relief or relief for other than money damages against the Indemnified Party
subject to the same requirements referred to above for the Indemnifying Party
when it is entitled to assume such defense and the Indemnified Party shall have
the right to settle such matter without the prior written consent of the
Indemnifying Party unless such settlement involves the payment of money, in
which event the required prior written consent shall not be unreasonably
withheld or delayed.

(e) Notwithstanding anything to the contrary in this Agreement, if Buyer or
Parent shall in good faith determine that the conduct of the defense of any
Action by any third Person subject to indemnification under this Agreement or
any proposed consent to the entry of judgment, compromise or settlement of any
such Action by a third Person by the Indemnifying Party would reasonably be
expected to affect materially and adversely the ability of Buyer or Parent to
conduct its business, or that the Indemnified Party may have available to it one
or more defenses or counterclaims that are inconsistent with one or more of
those that may be available to the Indemnifying Party in respect of such Action
by a third Person or any litigation thereto, then the Indemnified Party shall
have the right at all times to take over and assume control over the defense,
settlement, negotiations or litigation relating to any such Action by a third
Person and the Indemnifying Party shall be responsible for all reasonable and
documented expenses incurred by the Indemnified Party in connection therewith;
provided, however, that if the Indemnified Party does so take over and assume
control, the Indemnified Party shall not settle such Action by a third Person or
litigation without the consent of the Indemnified Party, which consent shall not
be unreasonably withheld or delayed.

ARTICLE X

TERMINATION

Section 10.1 Mutual Agreement; Noncompliance or Nonperformance.

(a) In addition to the Parties’ right to terminate under Section 2.4, if a Party
materially breaches any term or condition of this Agreement to be complied with
at or before the Closing Date or the obligations of such Party become incapable
of fulfillment prior to the Closing Date, and such breach or noncompliance shall
not have been waived by the other Party or Parties hereto, then this Agreement
may be terminated, the Closing Date shall not occur and the transactions
contemplated hereby may be abandoned upon written notice by the non-breaching
Party or the Party who has not failed to satisfy its conditions to Closing to
the other Party, without prejudice to the terminating Party’s rights to claim
damages, claim other relief, or seek indemnification under Article IX.

(b) This Agreement may be terminated at any time prior to the Closing by mutual
written agreement of Parent, Buyer and Sellers.

Section 10.2 Effect of Termination.

If this Agreement is validly terminated pursuant to the terms hereof, this
Agreement will forthwith become null and void, and there will be no liability or
obligation on the part of either Party (or any of their respective officers,
directors, employees, agents or other representatives or Affiliates), provided,
that the indemnification provisions of Article IX, the survival of
representations and warranties in Section 11.4, the confidentiality provisions
in Section 8.4, and the provisions with respect to expenses in Section 11.9 will
continue to apply following any such termination; and provided further, that if
termination is effected pursuant to Section 10.1(a) above, then the terminating
Party shall retain the rights provided for therein.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Severability.

It is expressly understood and agreed that any condition or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the enforceability of the remaining terms and provisions hereof
nor shall it affect the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

Section 11.2 Integration.

This Agreement (including the Exhibits, Schedules, and Annexes hereto)
constitutes the entire agreement and understanding of the Parties relating to
the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof
except for the Memorandum of Understanding to the extent provided in
Section 8.4(a).

Section 11.3 Assignment.

This Agreement shall be binding upon, and inure to the benefit of, the Parties
hereto and their respective successors and permitted assigns. This Agreement may
not be assigned by Buyer or Parent without the prior written consent of Sellers
or by any of Sellers without the prior written consent of Buyer and Parent;
provided that Buyer may assign this Agreement to any wholly owned subsidiary of
Parent so long as Buyer, before such assignment, notifies Sellers of the
identity of such assignee in writing.

Section 11.4 Survival.

(a) The representations, warranties and covenants set forth in this Agreement
are deemed repeated on each of the Execution Date and the Closing Date (unless
specific dates are otherwise indicated in the text of such provisions and taking
into account all of the facts and circumstances existing as of such dates). All
representations and warranties contained in this Agreement (including the
Exhibits, Schedules and Annexes hereto) or in any certificate delivered
hereunder will be deemed to be representations and warranties under this
Agreement as to the matters covered thereby. The representations, warranties and
covenants set forth in this Agreement shall survive the Closing Date.
Notwithstanding the foregoing, that if at the end of the relevant survival
period set out in Article IX any Action is ongoing with respect to the breach of
a representation and warranty the validity of which would otherwise have
expired, then the applicable survival period set out in Article IX solely with
respect to the disputed representation and warranty shall be automatically
extended until the Action is fully and finally resolved.

Section 11.5 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

Section 11.6 Headings; Construction Rules.

In this Agreement, (a) the headings are included for convenience of reference
only and shall not in any way affect the meaning or interpretation of this
Agreement; (b) the words “herein”, “hereby”, “hereunder”, “hereof” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used; and
(c) any references herein to a particular Section, Exhibit or Schedule means a
Section of, or an Exhibit or Schedule to, this Agreement unless another
agreement is specified.

Section 11.7 Waiver; Requirement of Writing.

This Agreement cannot be changed or any performance, term or condition waived in
whole or in part except by a writing signed by the party against whom
enforcement of the change or waiver is sought. Other than with respect to
receipt of any Authorization required under applicable Law, any term or
condition of this Agreement may be waived at any time by the Party hereto
entitled to the benefit thereof. No delay or failure on the part of any Party in
exercising any rights hereunder, and no partial or single exercise thereof, will
constitute a waiver of such rights or of any other rights hereunder.

Section 11.8 Finder’s Fees; Brokers.

Sellers, Parent and Buyer each represent and warrant that there are no Claims
(or any basis for any Claims) for brokerage commissions, finder’s fees or like
payments in connection with this Agreement or the transactions contemplated
hereby resulting from any action taken by it or on its behalf. Sellers shall
indemnify and hold Buyer and Parent harmless and Parent and Buyer shall
indemnify and hold Sellers harmless with respect to their respective
representations and warranties set forth in this Section 11.8.

Section 11.9 Expenses.

Each of the Parties hereto shall pay, without right of reimbursement (except for
the rights of indemnification provided in Article IX) from another Party or from
the Company or any of the Company Subsidiaries, its own costs, Taxes as well as
all the costs incurred by it incident to the preparation, execution and delivery
of this Agreement and the performance of its obligations hereunder, whether or
not the transactions contemplated by this Agreement shall be consummated.

Section 11.10 Notices.

Any notice, request, consent, waiver or other communication required or
permitted hereunder shall be effective only if it is in writing and personally
delivered or sent by facsimile or sent, postage prepaid, by registered or
certified mail, return receipt requested, or by recognized overnight courier
service, postage or other charges prepaid, and shall be deemed given when so
delivered by hand or facsimiled, or when received if sent by mail or by courier,
as follows:

     
If to Parent:
 

Golden Telecom, Inc.
 

 
    2831 29th Street, NW Washington, D.C. 20008, USA

 
   
Attn:
  Julia Marx

Fax: +1 (202) 332-4877

Telephone: +1 (202) 332-5997

with a copy to:

      Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel

     
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323
If to Buyer:
 



EDN Sovintel
 

 
    1, Kozhevnichesky Proezd, 2nd floor

 
   
Moscow, 115114, Russia
Attn:
 
General Counsel

Fax: +7 (495) 797-9306

Telephone: +7 (495) 967-1323

with a copy to:

      Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel

Fax: +7 (495) 797-9306

Telephone: +7 (495) 967-1323

If to Seller 1:

Registered office:
Diagorou 4,
Kermia House, 6th floor, Flat/Office 601,
P.C. 1097, Nicosia, Cyprus
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

If to Seller 2:

Registered office:
MORGAN & MORGAN
Trust Corporation Limited,
P.O. Box 958, Pasea Estate,
Road Town, Tortola,
British Virgin Islands
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

or such other person or address as the addressee may have specified in a notice
duly given to the sender as provided herein.

Section 11.11 Applicable Law.

This Agreement will be construed and interpreted in accordance with and governed
by the laws of the State of New York, United States of America.

Section 11.12 Dispute Resolution.

Any dispute, controversy or Claim arising out of or relating to this Agreement,
or the breach, termination or invalidity hereof, shall be settled by arbitration
in accordance with the UNCITRAL Arbitration Rules (the “Rules”) as at present in
force. There shall be three arbitrators, with Parent and Buyer (or either of
them if only one is a party to the arbitral proceedings) having the right to
appoint one arbitrator, and Sellers having the right to jointly appoint one
arbitrator, with the third arbitrator being selected by the two arbitrators
appointed by the Parties, or upon any failure to select the third arbitrator
within thirty (30) days from the date that the second of the party appointed
arbitrators has been selected, then the third arbitrator shall be appointed as
provided in the Rules. The seat and place of arbitration shall be New York City,
New York, USA and the English language shall be used throughout the arbitral
proceedings. Any arbitral award shall be final and may not be challenged in any
other arbitral tribunals located in any other jurisdictions. The successful
party shall have the right to enforce such arbitral award in any court of
competent jurisdiction. The arbitral tribunal shall have authority to consider
and include in any proceeding, decision or award any further dispute properly
brought before it by the parties to the arbitration insofar as such dispute
arises out of this Agreement, but, subject to the foregoing, no other parties or
other disputes shall be included in, or consolidated with, the arbitral
proceedings. All expenses connected with the arbitration, including legal fees
and other fees, incurred by the parties when resolving disputes under this
Agreement shall be payable in accordance with the arbitral award of the
tribunal.

Section 11.13 No Insider Trading.

If any Party obtains material, nonpublic information about another Party or any
of its Affiliates, businesses, subsidiaries or ventures in the course of the
transaction contemplated by this Agreement, the Party in receipt of such
information (the “Recipient”) agrees that neither the Recipient nor its
representatives will trade, and that the Recipient will undertake reasonable
precautions to disallow its representatives from trading, in the other Party’s
securities (or the securities of any Affiliate of another Party) during such
time as such information is material and nonpublic.

Section 11.14 Liability Joint and Several.

      The liability of Sellers hereunder shall be joint and several.

 
   
Section 11.15
  Public Announcements.
 
   

None of the Parties shall make any press release or public announcement with
respect to the transactions contemplated hereby without (a) in the case of
either of Buyer or Parent, obtaining the prior written approval of Sellers and
(b) in the case of Sellers, obtaining the prior written approval of each of
Buyer and Parent, except in each case as may be required by Law or by rules or
regulations of securities exchanges. Approvals under this Section 11.15 shall
not be unreasonably withheld or delayed.

Section 11.16 No Third-Party Beneficiaries.

Nothing in this Agreement will be construed as giving any Person, other than the
Parties hereto, their successors and permitted assigns, any right, remedy or
claim under or in respect of this Agreement or any provision hereof.

[SIGNATURE PAGE FOLLOWS]

3

IN WITNESS WHEREOF, this Stock Purchase Agreement has been validly executed and
delivered by the duly authorized representatives of the Parties as of the
Execution Date.

 
 
EDN SOVINTEL LLC
 
By: /s/ Jean-Pierre Vandromme
Name: Jean-Pierre Vandromme
Title: General Director
 
GOLDEN TELECOM, INC.
 
By: /s/ Jean-Pierre Vandromme
Name: Jean-Pierre Vandromme
Title: Chief Execute Officer
 
INURE ENTERPRISES LTD.
 
By: /s/ Marina Abramova
Name: Marina Abramova
Title: Authorized Representative
 
RAMBERT MANAGEMENT LIMITED
 
By: /s/ Marina Abramova
Name: Marina Abramova
Title: Authorized Representative

4

Annex A

Calculation of Closing Statement

1. On the next Business Day after the preparation of the final Closing
Statement, Sellers shall notify Buyer of any item or items it wishes to dispute
together with the reasons for such dispute and a list of proposed adjustments.
If, by the expiry of such period of 10 (ten) Business Days, no such notice is
received by the Buyer or Sellers have notified Buyer that there are no more
items it wishes to dispute, the figure identified as the Closing Date Debt in
the Closing Statement shall be taken to be the actual Closing Date Debt for the
purposes of this Agreement.

2. If, in accordance with this schedule, notice is received by Buyer from
Sellers in the form of a statement as to any item in dispute in relation to the
Closing Statement, Buyer and Sellers shall attempt to agree in writing the item
or items disputed by Sellers and any other item or items which, following
receipt of notice of the items disputed by Sellers, the Buyer notifies Sellers
that it wishes to adjust. If such item of items are not agreed in writing
between Sellers and Buyer within 10 (ten) Business Days of the delivery to
Sellers of Buyer’s statement, the item or items in dispute shall be determined
by a reputable accounting firm selected by Buyer (provided that Buyer may not
select an accounting firm that audits its own accounts or the accounts of the
Parent or the Parent Affiliates) (the “Independent Accountants”).

3. The Closing Statement, adjusted to reflect the item or items either as agreed
between Sellers and Buyer in writing or as determined by the Independent
Accountants shall constitute the actual Closing Statement for the purposes of
this Agreement.

4. The Independent Accounts shall act on the following basis:



  (a)   the Independent Accounts shall act as experts and not as arbitrators;



  (b)   the item or items in dispute shall be notified to the Independent
Accountants in writing by Sellers and/or Buyer within 10 (ten) Business Days of
the Independent Accountants’ appointment;



  (c)   the Independent Accountants shall decide the procedure to be followed in
the determination of the disputed item or items;



  (d)   Sellers and Buyer shall each provide and Buyer shall procure that the
Company and its Subsidiaries shall provide the Independent Accountants promptly
with all information which they reasonably required and the Independent
Accountants shall be entitled (to the extent they consider it appropriate) to
base their opinion on such information and on the accounting and other records
of the relevant Group Company;



  (e)   the determination of the Independent Accountants shall (in the absence
of manifest error) be final and binding on the parties; and

5. The costs of the determination, including fees and expenses of the
Independent Accountants, shall be borne equally as between Sellers and Buyer by
Sellers.

5

Exhibit F

TERMS OF THE LOANS

PART A: PRINCIPAL TERMS OF BRIDGE FINANCING

     
Lender
  Buyer
 
   
Borrower
  the Company



      Amount Up to $6,000,000, to be applied for Capital Expenditure
Requirements in May and June 2007 only  



      Availability Earlier of May 1, 2007 or Closing Date  



      Maturity Earlier of July 1, 2007 or Closing Date, provided that where
Closing Date occurs prior to July 1, 2007, then in 20 Business Days after the
Closing Date;  

     
Repayment
Guarantor
Security
Interest Rate
Interest Payment
  Bullet on Maturity
Seller 1
None
LIBOR + 550 bps
On Maturity

Where LIBOR means the rate, rounded to the nearest four decimal places downwards
(if the digit displayed in the fifth decimal place is 1, 2, 3 or 4) or upwards
(if the digit displayed in the fifth decimal place is 5, 6, 7, 8 or 9) displayed
as the British Bankers’ Association Interest Settlement Rate on the Telerate
Screen or the Reuters Screen, for deposits in US Dollars of amounts equal to the
amount of the loan for a period equal in length to [one month].

6

PART B: PRINCIPAL TERMS OF BUYER LOAN

          Lender   Buyer BorrowerThe Company and/or ZAO Investelectrosvyaz
Amount   $45,000,000 Availability   Closing Date Maturity   December 31, 2008
Repayment   Bullet on Maturity Covenants   Standard for Unsecured Loans Defaults
  Standard for Unsecured Loans Security   None Interest Rate   LIBOR + 550 bps
Interest Payment
  Monthly


Where LIBOR means the rate, rounded to the nearest four decimal places downwards
(if the digit displayed in the fifth decimal place is 1, 2, 3 or 4) or upwards
(if the digit displayed in the fifth decimal place is 5, 6, 7, 8 or 9) displayed
as the British Bankers’ Association Interest Settlement Rate on the Telerate
Screen or the Reuters Screen, for deposits in US Dollars of amounts equal to the
amount of the loan for a period equal in length to one month.

7